Exhibit 10.4

CABOT PROPERTIES, INC.

INDUSTRIAL REAL ESTATE LEASE

Multi-Tenant Net Form

Landlord: Cabot II – MA1M03, LLC

Tenant: Aspen Aerogels, Inc.

Property Address: 30 Forbes Road, Northborough, Massachusetts

TABLE OF CONTENTS

 

ARTICLE ONE - BASIC TERMS

     1   

ARTICLE TWO - PREMISES

     2   

ARTICLE THREE - LEASE TERM

     3   

ARTICLE FOUR - RENT

     3   

ARTICLE FIVE - PROPERTY TAXES

     5   

ARTICLE SIX - UTILITIES

     6   

ARTICLE SEVEN - INSURANCE

     6   

ARTICLE EIGHT - COMMON AREAS

     9   

ARTICLE NINE - USE OF PREMISES

     12   

ARTICLE TEN - CONDITION AND MAINTENANCE OF PREMISES

     15   

ARTICLE ELEVEN - DAMAGE OR DESTRUCTION

     19   

ARTICLE TWELVE - CONDEMNATION

     19   

ARTICLE THIRTEEN - ASSIGNMENT AND SUBLETTING

     20   

ARTICLE FOURTEEN - DEFAULTS AND REMEDIES

     21   

ARTICLE FIFTEEN - PROTECTION OF LENDERS

     24   

ARTICLE SIXTEEN - LEGAL COSTS

     25   

ARTICLE SEVENTEEN - MISCELLANEOUS PROVISIONS

     25   

EXHIBIT A - THE PROPERTY

     A-1   

EXHIBIT B - THE PREMISES

     B-1   

EXHIBIT C - RULES AND REGULATIONS

     C-1   

EXHIBIT D – HAZARDOUS MATERIALS

     D-1   

EXHIBIT E - SUMMARY OF INSURANCE REQUIREMENTS

     E-1   

EXHIBIT F - HVAC UNITS TO BE REPLACED BY TENANT

     F-1   



--------------------------------------------------------------------------------

ARTICLE ONE - BASIC TERMS

The following terms used in this Lease shall have the meanings set forth below.

 

1.01 Date of Lease:    June 29, 2016 1.02 Landlord (legal entity):    Cabot II –
MA1M03, LLC, a Delaware limited liability company 1.03 Tenant (legal entity):   
Aspen Aerogels, Inc., a Delaware corporation 1.04 Tenant’s Guarantor:    N/A
1.05 Address of Property:    30 Forbes Road, Northborough, Massachusetts 1.06
Property Rentable Area:    Approximately 111,577 rentable square feet 1.07
Premises Rentable Area:    Approximately 51,650 rentable square feet 1.08
Tenant’s Initial Pro Rata Share:    46.29% 1.09 Lease Term:    Ten (10) years,
beginning on the Lease Commencement Date. 1.10 Lease Commencement Date:   
January 1, 2017 1.11 Permitted Uses:    Manufacture of aerogel related products,
research and development activities related thereto, and storage and
administrative office. Tenant is responsible for obtaining any necessary
business licenses or permits. 1.12 Broker(s):    CBRE, Inc. and Newmark Grubb
Knight Frank 1.13 Initial Security Deposit:    N/A (See Section 17.16(b)) 1.14
Parking Spaces Allocated to Tenant:    135

1.15 Base Rent:   

Time Period

   Annual
Rent p.s.f.      Annual Base
Rent      Monthly
Base Rent     

1/1/17–12/31/17

   $ 7.90       $ 408,035.00       $ 34,002.92      

1/1/18–12/31/18

   $ 8.14       $ 420,431.00       $ 35,035.92      

1/1/19–12/31/19

   $ 8.38       $ 432,827.00       $ 36,068.92      

1/1/20–12/31/20

   $ 8.63       $ 445,739.50       $ 37,144.96      

1/1/21–12/31/21

   $ 8.89       $ 459,168.50       $ 38,264.04      

1/1/22–12/31/22

   $ 9.16       $ 473,114.00       $ 39,426.17      

1/1/23–12/31/23

   $ 9.43       $ 487,059.50       $ 40,588.29       1/1/24–12/31/24    $ 9.72
      $ 502,038.00       $ 41,836.50       1/1/25–12/31/25    $ 10.01       $
517,016.50       $ 43,084.71       1/1/26–12/31/26    $ 10.31       $ 532,511.50
      $ 44,375.96   



--------------------------------------------------------------------------------

1.16 Other Charges Payable by Tenant:   

(i) Real Property Taxes (Article Five);

(ii) Utilities (Article Six);

(iii) Insurance Premiums (Article Seven);

(iv) CAM Expenses (Article Eight)

1.17 Address of Landlord for Notices:   

c/o Cabot Properties, Inc.

One Beacon Street, Suite 1700

Boston, MA 02108

Attn: Asset Management

1.18 Address of Landlord for Rent Payments:   

Cabot Industrial Value Fund II Operating Partnership, L.P.

P.O. Box 535220

Atlanta, GA 30353-5220

1.19 Address of Tenant for Notices:   

30 Forbes Road, Building B

Northborough, MA 01532

1.20 Fiscal Year:    January - December 1.21 Mortgagee:    Wells Fargo Bank,
National Association 1.22 Exhibits:   

Exhibit A - The Property

Exhibit B - The Premises

Exhibit C - Rules & Regulations

Exhibit D – Hazardous Materials

Exhibit E - Summary of Insurance Requirements

Exhibit F – HVAC Units to be Replaced by Tenant

ARTICLE TWO - PREMISES

2.01 Premises. The Premises are described in Exhibit B and are a part of the
Property, which is described in Exhibit A. The Property includes all the land,
building(s), and all other improvements located on the land including the common
areas described in Article Eight.

 

2



--------------------------------------------------------------------------------

ARTICLE THREE - LEASE TERM

3.01 Lease of Premises for Lease Term. Landlord leases the Premises to Tenant
and Tenant leases the Premises from Landlord for the Lease Term. The Lease Term
shall begin on the Lease Commencement Date. This Lease supersedes that certain
Multi-Tenant Industrial Net Lease dated for reference as of August 20, 2001, by
and between TMT 290 Industrial Park, Inc., Landlord’s predecessor-in-interest,
as landlord, and Aspen Aerogels, Inc., Tenant’s predecessor-in-interest, as
tenant, as amended by (i) that certain First Amendment to Lease dated as of
March 25, 2004 (the “First Amendment to Original Lease”); (ii) that certain
Second Amendment to Lease dated as of November 5, 2009; (iii) that certain Third
Amendment to Lease (the dated as of August 19, 2013 and (iv) that certain letter
from Tenant dated as of February 24, 2016 (as amended, the “Original Lease”)
with respect to the Premises. Effective upon the Lease Commencement Date, (a)
Tenant’s tenancy of the Premises shall be governed by the terms of this Lease,
and the Original Lease, which expires by its terms on December 31, 2016, shall
be of no further force and effect; (b) Tenant shall be released and discharged
from its obligation to maintain the Security Deposit letter of credit pursuant
to Paragraph 5.2 of the Original Lease; (c) Tenant shall be released and
discharged from its obligation to maintain the Restoration LOC pursuant to
Section 5 of the First Amendment to Original Lease, and (d) Landlord shall
promptly return both the Security Deposit letter of credit and the Restoration
LOC to Tenant.

3.02 Extension. Upon expiration of the Lease Term, Tenant shall have a right to
extend this Lease for an additional term of three years (“Extended Term”),
provided Tenant provided a notice to exercise such option to Landlord at least
six (6) months before the expiration. The rent payable during Extended Term may
be increased from the rent for the last Time Period identified in Section 1.16.
However, such increase shall be no more than the increase in the last Time
Period compared to the prior Time Period in Section 1.16.

3.03 Intentionally Omitted.

3.04 Holding Over. Tenant shall vacate the Premises upon the expiration or
earlier termination of this Lease. Tenant shall reimburse Landlord for and
indemnify Landlord against all damages, costs, liabilities and expenses,
including attorneys’ fees, which Landlord shall incur on account of Tenant’s
delay in so vacating the Premises. If Tenant shall not vacate the Premises upon
the expiration or earlier termination of this Lease, the Base Rent shall be
increased to 150% of the Base Rent then in effect and Tenant’s obligation to pay
Additional Rent shall continue, but nothing herein shall limit any of Landlord’s
rights or Tenant’s obligations arising from Tenant’s failure to vacate the
Premises, including, without limitation, Landlord’s right to repossess the
Premises and remove Tenant therefrom at any time after the expiration or earlier
termination of this Lease and Tenant’s obligation to reimburse and indemnify
Landlord as provided in the preceding sentence.

ARTICLE FOUR - RENT

4.01 Base Rent. On the first day of each month during the Lease Term, Tenant
shall pay to Landlord the Base Rent in lawful money of the United States, in
advance and without offset, deduction, or prior demand provided, however, that
upon execution of this Lease Tenant shall pay to Landlord the monthly Base Rent
payment for the first month of the Lease Term, plus one month’s Additional Rent
(defined below) as estimated by Landlord. The Base Rent shall be payable at
Landlord’s address or at such other place or to such other person as Landlord
may designate in writing from time to time.

4.02 Additional Rent. All sums payable by Tenant under this Lease other than
Base Rent shall be deemed “Additional Rent;” the term “Rent” shall mean Base
Rent and Additional Rent. Landlord shall estimate in advance and charge to
Tenant the following costs, to be paid with the Base Rent on a monthly

 

3



--------------------------------------------------------------------------------

basis throughout the Lease Term: (i) all Real Property Taxes for which Tenant is
liable under Section 5.01 and 5.02 of the Lease, (ii) all utility costs (if
utilities are not separately metered) for which Tenant is liable under Section
6.01 of the Lease, (iii) all insurance premiums for which Tenant is liable under
Sections 7.01 and 7.07 of the Lease and (iv) all CAM Expenses for which Tenant
is liable under Section 8.04 of the Lease. Collectively, the aforementioned Real
Property Taxes, insurance, utility, and CAM Expenses shall be referred to as the
“Total Operating Costs”. Landlord may adjust its estimates of Total Operating
Costs at any time based upon Landlord’s experience and reasonable anticipation
of costs. Such adjustments shall be effective as of the next Rent payment date
after notice to Tenant. Within one hundred twenty (120) days after the end of
each Fiscal Year during the Lease Term, Landlord shall deliver to Tenant a
statement prepared in accordance with generally accepted accounting principles
setting forth, in reasonable detail, the Total Operating Costs paid or incurred
by Landlord during the preceding fiscal year and Tenant’s Pro Rata Share of such
expenses. Tenant may review Landlord’s books and records supporting such
statement in the office of Landlord, or Landlord’s agent, during normal business
hours, upon giving Landlord five (5) days advance written notice within sixty
(60) days after receipt of such statement, but in no event more often than once
in any one year period. Within sixty (60) days after Tenant’s receipt of
Landlord’s statement or thirty (30) days following Tenant’s review of Landlord’s
books and records, there shall be an adjustment between Landlord and Tenant,
with payment to or credit given by Landlord (as the case may be) in order that
Landlord shall receive the entire amount of Tenant’s share of such costs and
expenses for such period. Notwithstanding the foregoing, in the event Landlord
fails to deliver its statement within two hundred seventy (270) days after the
end of each Fiscal Year, Landlord shall have no right to collect an additional
payment for the actual amount of Tenant’s Pro Rata Share of Total Operating
Costs. In addition to its obligation to pay Base Rent and its Pro Rata Share of
Total Operating Costs, Tenant is required hereunder to pay directly to
suppliers, vendors, carriers, contractors, etc. certain insurance premiums,
utility costs, personal property taxes, maintenance and repair costs and other
expenses, collectively “Additional Expenses.” If Landlord pays for any
Additional Expenses in accordance with the terms of this Lease, Tenant’s
obligation to reimburse such costs shall be an Additional Rent obligation
payable in full with the next monthly Rent payment. Unless this Lease provides
otherwise, Tenant shall pay all Additional Rent then due with the next monthly
installment of Base Rent.

4.03 Late Charge. Tenant hereby acknowledges that late payment by Tenant to
Landlord of Rent and other amounts due hereunder will cause Landlord to incur
costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any loan secured by the Property. Accordingly, if any
installment of Rent or any other sums due from Tenant shall not be received by
Landlord within five (5) days following the due date, Tenant shall pay to
Landlord a late charge equal to five percent (5%) of such overdue amount. The
parties hereby agree that such late charge represents a fair and reasonable
estimate of the costs Landlord will incur by reason of late payment by
Tenant. Acceptance of such late charge by Landlord shall in no event constitute
a waiver of Tenant’s default with respect to such overdue amount, nor prevent
Landlord from exercising any of the other rights and remedies granted
hereunder. Notwithstanding the foregoing, Tenant shall be entitled, not more
than once in any twelve (12) month period, to a notice of non-payment and a five
(5) day grace period thereafter before a late charge may be assessed.

4.04 Interest. Any Rent or other amount due to Landlord or any amount due to
Tenant pursuant to this Lease, if not paid when due, shall bear interest from
the date due until paid at the rate of twelve percent (12%) per annum or, if a
higher rate is legally permissible, at the highest rate legally permitted,
provided that interest shall not be payable on late charges incurred by Tenant
nor on any amounts upon which late charges are paid by Tenant to the extent such
interest would cause the total interest to be in excess of that legally
permitted. Payment of interest shall not excuse or cure any default hereunder by
Tenant.

 

4



--------------------------------------------------------------------------------

4.05 Tenant’s Pro Rata Share. Tenant’s Pro Rata Share shall be calculated by
dividing the Premises Rentable Area by the Property Rentable Area, which is
leased or held for lease by tenants, as of the date on which the computation
shall be made. Tenant’s Initial Pro Rata Share is set forth in Section 1.08 and
is subject to adjustment based on the aforementioned formula.

4.06 Independent Covenants. Tenant hereby agrees that Tenant’s obligation to pay
Rent is independent of any obligation of Landlord hereunder and every other
covenant in this Lease and shall be made without set-off or reduction
whatsoever, except as otherwise expressly provided herein.

ARTICLE FIVE - PROPERTY TAXES

5.01 Real Property Taxes. Tenant shall pay Tenant’s Pro Rata Share of Real
Property Taxes on the Property payable during the Lease Term. Tenant shall make
such payments in accordance with Section 4.02. If Landlord shall receive a
refund of any Real Property Taxes with respect to which Tenant shall have paid
Tenant’s Pro Rata Share, Landlord shall refund to Tenant Tenant’s Pro Rata Share
of such refund after deducting therefrom the costs and expenses incurred in
connection therewith.

5.02 Definition of “Real Property Tax”. “Real Property Tax” shall mean taxes,
assessments (special, betterment, or otherwise), levies, fees, rent taxes,
excises, impositions, charges, water and sewer rents and charges, and all other
government levies and charges, general and special, ordinary and extraordinary,
foreseen and unforeseen, which are imposed or levied upon or assessed against
the Property or any Rent or other sums payable by any tenants or occupants
thereof. Real Property Tax shall include Landlord’s costs and expenses of
contesting any Real Property Tax but only to the extent that the same does not
exceed the actual amount of Real Property Tax saved in contesting the validity
or amount of the same. If at any time during the term the present system of ad
valorem taxation of real property shall be changed so that in lieu of the whole
or any part of the ad valorem tax on real property, or in lieu of increases
therein, there shall be assessed on Landlord a capital levy or other tax on the
gross rents received with respect to the Property or a federal, state, county,
municipal, or other local income, franchise, excise or similar tax, assessment,
levy, or charge (distinct from any now in effect) measured by or based, in whole
or in part, upon gross rents, then all of such taxes, assessments, levies, or
charges, to the extent so measured or based, shall be deemed to be a Real
Property Tax.

Notwithstanding anything to the contrary in this Section, if (i) Landlord does
not intend to file an application with applicable governmental authorities for
reduction of the assessed valuation of the Property and/or the Building (any
such application being hereafter called a “Tax Protest”), or (ii) after filing a
Tax Protest, Landlord does not intend to commence an action or proceeding in a
court of appropriate jurisdiction seeking judicial review of the denial of any
Tax Protest (any such action or proceeding being hereafter called a “Tax
Proceeding”), then Landlord will notify Tenant of such intention at least
fifteen (15) days prior to the latest date on which such a Tax Protest validly
may be filed or such a Tax Proceeding validly may be commenced, as the case may
be; and Tenant shall have the right to diligently prosecute such a Tax
Proceeding, as the case may be, provided and upon the condition that (y) Tenant
exercises such right by notice to Landlord given not more than ten (10) days
after Landlord has so notified Tenant of Landlord’s intention and (z) Tenant’s
notice is accompanied by a signed statement agreeing that all costs and expenses
incurred by Landlord in connection with such Tax Protest or Tax Proceeding shall
be paid by Tenant within ten (10) days after demand by Landlord (Landlord
agreeing, however, that such costs and expenses shall be reimbursed to Tenant
from and to the extent of any refund of Taxes received by Landlord as a result
of such Tax Protest or Tax Proceeding). Upon Tenant’s request, Landlord shall
provide Tenant with a copy of any notice of the assessed valuation of the
Property and/or the Building received by Landlord, as well as copies of all tax
bills and tax notices received by Landlord, and copies of all papers filed by
Landlord in connection with any such Tax Protest or Tax Proceeding.

 

5



--------------------------------------------------------------------------------

5.03 Personal Property Taxes. Tenant shall pay directly all taxes charged
against trade fixtures, furnishings, equipment, inventory, or any other personal
property belonging to Tenant. Tenant shall use its best efforts to have personal
property taxed separately from the Property. If any of Tenant’s personal
property shall be taxed with the Property, Tenant shall pay Landlord the taxes
for such personal property within fifteen (15) days after Tenant receives a
written statement from Landlord for such personal property taxes.

ARTICLE SIX - UTILITIES

6.01 Utilities. Tenant shall promptly pay, directly to the appropriate supplier,
the cost of all natural gas, heat, cooling, energy, light, power, sewer service,
telephone, water, refuse disposal and other utilities and services supplied to
the Premises, allocable to the period from the time Tenant shall first enter the
Premises, throughout the Lease Term and thereafter as long as Tenant shall
remain in the Premises (collectively, the “Occupancy Period”), together with any
related installation or connection charges or deposits (collectively “Utility
Costs”). Landlord shall cause the Premises to be separately metered for all such
utilities on or prior to the Lease Commencement Date. Landlord shall not be
liable for damages, consequential or otherwise, nor shall there be any rent
abatement arising out of any curtailment or interruption whatsoever in utility
services. Utilities serving the Common Areas (as defined in Article Eight)
exclusively shall be accounted for as described in Article Eight.

Tenant shall install, at its sole cost and expense, any and all telephone,
communications and other data lines and equipment to serve the Premises (the
“Data Equipment”). Tenant shall be responsible for obtaining and maintaining all
approvals, permits and licenses required by any federal, state or local
government for installation, maintenance and operation of the Data Equipment and
for paying all fees attendant thereto and for complying with all other legal
requirements relating to the Data Equipment.

ARTICLE SEVEN - INSURANCE

7.01. Liability Insurance. During the Occupancy Period, Tenant shall maintain in
effect Commercial General Liability insurance insuring Tenant against liability
for bodily injury, property damage and personal injury at the Premises. Such
insurance shall name Landlord, its property manager, any mortgagee, and Cabot
Industrial Properties, L.P., as additional insureds. Such insurance shall be for
a limit of not less than One Million Dollars ($1,000,000) per occurrence and Two
Million Dollars ($2,000,000) annual aggregate. Coverage shall also be included
for fire damage (damage to rented premises) for a limit of $300,000 any one
fire, medical expense coverage in the amount of $10,000 any one person, and
$1,000,000 products/completed operations aggregate. The liability insurance
obtained by Tenant under this Section 7.01 and Section 7.04 shall (i) be primary
and (ii) insure Tenant’s obligations to Landlord under Section 7.09. The amount
and coverage of such insurance shall not limit Tenant’s liability nor relieve
Tenant of any other obligation under this Lease. Landlord may also obtain
commercial general liability insurance in an amount and with coverage determined
by Landlord insuring Landlord against liability with respect to the Premises and
the Property. The policy obtained by Landlord shall not provide primary
insurance, shall not be contributory and shall be excess over any insurance
maintained by Tenant.

7.02 Worker’s Compensation Insurance. During the Occupancy Period, Tenant shall
maintain in effect Worker’s Compensation Insurance (including Employers’
Liability Insurance) in the statutory amount covering all employees of Tenant
employed or performing services at the Premises, in order to

 

6



--------------------------------------------------------------------------------

provide the statutory benefits required by the laws of the state in which the
Premises are located. Employer’s Liability Insurance in the amount of $500,000
each accident/$500,000 disease-policy limit/$500,000 disease-each employee shall
also be maintained.

7.03 Automobile Liability Insurance. During the Occupancy Period, Tenant shall
maintain in effect Automobile Liability Insurance, including but not limited to,
passenger liability, on all owned, non-owned, and hired vehicles used in
connection with the Premises, with a combined single limit per occurrence of not
less than One Million Dollars ($1,000,000) for Bodily Injury and Property
Damage.

7.04 Umbrella Liability Insurance. The initial amount of such insurance shall be
Five Million Dollars ($5,000,000) per occurrence and Five Million Dollars
($5,000,000) annual aggregate and shall be subject to periodic increases based
upon inflation, increased liability awards, recommendation of Landlord’s
professional insurance advisers, and other relevant factors. Such insurance
shall name Landlord, its property manager, any mortgagee and Cabot Industrial
Properties, L.P., as additional insureds.

At all times when any work is in process in connection with any change or
alteration being made by Tenant, Tenant shall require all contractors and
subcontractors to maintain the insurance described in Sections 7.01, 7.02, 7.03
and 7.04.

7.05 Personal Property Insurance. During the Occupancy Period, Tenant shall
maintain in effect Personal Property Insurance covering leasehold improvements
paid for by Tenant and Tenant’s personal property and fixtures from time to time
in, on, or at the Premises, in an amount not less than 100% of the full
replacement cost, without deduction for depreciation, providing protection
against events protected under “Special Risk Coverage”, as well as against
sprinkler damage, vandalism, and malicious mischief. Any proceeds from the
Personal Property Insurance shall be used for the repair or replacement of the
property damaged or destroyed, unless this Lease is terminated under an
applicable provision herein.

7.06 Business Interruption Insurance. During the Occupancy Period, Tenant shall
maintain in effect Business Interruption Insurance, providing in the event of
damage or destruction of the Premises an amount sufficient to sustain Tenant for
a period of not less than one (1) year for: (i) the net profit that would have
been realized had Tenant’s business continued; and (ii) such fixed charges and
expenses as must necessarily continue during a total or partial suspension of
business to the extent to which they would have been incurred had no business
interruption occurred, including, but not limited to, interest on indebtedness
of Tenant, salaries of executives, foremen, and other employees under contract,
charges under noncancelable contracts, charges for advertising, legal or other
professional services, taxes and rents that may still continue, trade
association dues, insurance premiums, and depreciation.

7.07 Landlord’s Property and Rental Income Insurance. During the Lease Term,
Landlord shall maintain in effect all risk insurance covering loss of or damage
to the Property in the amount of its replacement value with such endorsements
and deductibles as Landlord shall determine from time to time. Landlord shall
have the right to obtain flood, earthquake, and such other insurance as Landlord
shall determine from time to time or shall be required by any lender holding a
security interest in the Property. Landlord shall not obtain insurance for
Tenant’s fixtures or equipment or building improvements installed by
Tenant. During the Lease Term, Landlord shall also maintain a rental income
insurance policy, with loss payable to Landlord, in an amount equal to one (1)
year’s Base Rent, plus estimated Real Property Taxes, CAM Expenses, Utility
Costs and insurance premiums for one (1) year. Tenant shall be liable for the
payment of its Pro Rata Share of any deductible amount under Landlord’s
insurance maintained pursuant to this Article Seven, in an amount not to exceed
Twenty-Five Thousand Dollars ($25,000). Tenant will follow reasonable
instructions from Landlord, which are necessary to keep any such insurance
valid. Any increase in the cost of Landlord’s insurance due to Tenant’s use or
activities at the Premises shall be paid by Tenant to Landlord as Additional
Rent hereunder.

 

7



--------------------------------------------------------------------------------

Exhibit E attached hereto is a summary of the insurance coverages required by
this Article Seven.

7.08 Payment of Insurance Premiums. Landlord shall pay the premiums of the
insurance policies maintained by Landlord under Section 7.07 and Section 7.01
(if applicable), and Tenant shall reimburse Landlord for Tenant’s Pro Rata Share
of such premiums in accordance with Section 4.02. Tenant shall pay directly the
premiums of the insurance policies maintained by Tenant under Sections 7.01,
7.02, 7.03, 7.04, 7.05 and 7.06.

7.09 General Insurance Provisions.

7.09 (a) Prior to the earlier of Tenant’s entry into the Premises or the
Commencement Date and prior to the expiration of any policy, Tenant shall
furnish Landlord certificates evidencing that all required insurance is in force
and providing that such insurance may not be cancelled or changed without at
least thirty (30) days prior written notice to Tenant (unless such cancellation
is due to nonpayment of premiums, in which event ten (10) days’ prior notice
shall be provided). If Tenant shall fail to deliver any certificate or renewal
certificate to Landlord required under this Lease within the prescribed time
period or if any such policy shall be canceled or modified during the Lease Term
without Landlord’s consent or without Tenant provided prompt written notice of
such cancellation or modification, Landlord may obtain such insurance, in which
case Tenant shall reimburse Landlord, as Additional Rent, for the cost of such
insurance within ten (10) days after receipt of a statement of the cost of such
insurance.

7.09 (b) Tenant shall maintain all insurance required under this Lease with
insurers having a Best’s Insurance Reports rating of A- X or better.

7.09 (c) Landlord and Tenant, on behalf of themselves and their insurers, each
hereby waive any and all rights of recovery against the other, the officers,
members, partners, employees, agents, or representatives of the other and the
officers, members, partners, employees, agents or representatives of each of the
foregoing, for loss of or damage to its property or the property of others under
its control, if such loss or damage shall be covered by any insurance policy in
force (whether or not described in this Lease) at the time of such loss or
damage, or required to be carried under this Article Seven. All property
insurance carried by either party shall contain a waiver of subrogation against
the other party to the extent such right shall have been waived by the insured
party prior to the occurrence of loss or injury.

7.09 (d) Tenant shall comply with all applicable laws and ordinances, all orders
and decrees of court and all requirements of other governmental authority and
shall not directly or indirectly make any use of the Premises which may thereby
be prohibited or be dangerous to person or property or which may jeopardize any
insurance coverage, or may increase the cost of insurance or require additional
insurance coverage.

7.10 Indemnity. Except for any claims arising from the gross negligence or
willful misconduct of Landlord, its agents, employees or contractors, Tenant
hereby waives all claims against Landlord, its agents, advisors, employees,
members, officers, directors, partners, trustees, beneficiaries and shareholders
(each a “Landlord Party”) and the agents, advisors, employees, members,
officers, directors, partners, trustees, beneficiaries and shareholders of each
Landlord Party (collectively “the Indemnitees”) for damage to any property or
injury to or death of any person in, upon or about the Premises or the Property
arising at any time and from any cause, and Tenant shall hold Indemnitees
harmless from and defend Indemnitees from and against all claims, liabilities,
judgments, demands,

 

8



--------------------------------------------------------------------------------

causes of action, losses, damages, costs and expenses including reasonable
attorney’s fees for damage to any property or injury to or death of any person
arising in or from (i) the use or occupancy of the Premises by Tenant or persons
claiming under Tenant, except such as and to the extent is caused by the
negligence or willful misconduct of Landlord, its agents, employees or
contractors, or (ii) arising from the negligence or willful misconduct of
Tenant, its employees, agents, contractors, or invitees in, upon or about the
Property, or (iii) arising out of any breach or default by Tenant under this
Lease, and Landlord shall indemnify and hold Tenant harmless from and against
any such claims to the extent caused by or arising from the gross negligence or
willful misconduct of Landlord or its agents, employees or contractors. The
foregoing shall include investigation costs and expenses incurred by Landlord or
Tenant in connection with any claim or demand made under this Section. The
provisions of this Section 7.10 shall survive the expiration or termination of
this Lease with respect to any damage, injury, or death occurring prior to such
time.

ARTICLE EIGHT - COMMON AREAS

8.01 Common Areas. As used in this Lease, “Common Areas” shall mean all areas
within the Property which are available for the common use of tenants of the
Property and which are not leased or held for the exclusive use of Tenant or
other tenants, including, but not limited to, mechanical and electrical
equipment room, parking areas, driveways, sidewalks, access roads, landscaping,
and planted areas. Landlord, from time to time, may change the size, location,
nature, and use of any of the Common Areas, convert Common Areas into leasable
areas, construct additional parking facilities (including parking structures) in
the Common Areas, and increase or decrease Common Area land or
facilities. Tenant acknowledges that such activities may result in inconvenience
to Tenant. Such activities and changes are permitted if they do not materially
affect Tenant’s use of the Premises.

8.02 Use of Common Areas. Tenant shall have the non-exclusive right (in common
with other tenants and all others to whom Landlord has granted or may grant such
rights) to use the Common Areas for the purposes intended, subject to such
reasonable rules and regulations (“Rules and Regulations”) as Landlord may
establish or modify from time to time and as initially set forth in Exhibit C.
Tenant shall abide by all such Rules and Regulations and shall use its best
efforts to cause others who use the Common Areas with Tenant’s express or
implied permission to abide by Landlord’s Rules and Regulations. At any time,
Landlord may close any Common Areas to perform any acts in the Common Areas as,
in Landlord’s reasonable judgment, are desirable to maintain or improve the
Property. Tenant shall not interfere with the rights of Landlord, other tenants,
or any other person entitled to use the Common Areas.

8.03 Vehicle Parking. Tenant shall be entitled to use the Parking Spaces
Allocated to Tenant without paying any additional Rent. Tenant’s parking shall
not be reserved and shall be limited to vehicles used for business purposes
only, which are no larger than standard size automobiles or pickup utility
vehicles. Tenant shall not cause large trucks or other large vehicles to be
parked within the Property or on the adjacent public streets except in
accordance with the Rules and Regulations. Parking shall be at Tenant’s risk and
Landlord shall not be responsible for any damage or theft to vehicles parking at
the Property. Landlord shall not be responsible for policing the parking
areas. Vehicles shall be parked only in striped parking spaces and not in
driveways or other locations not specifically designated for
parking. Handicapped spaces shall only be used by those legally permitted to use
them. Tenant shall not park at any time more vehicles in the parking area than
the number of Parking Spaces Allocated to Tenant.

8.04 Common Area Maintenance.

Subject to Articles Eleven and Twelve, Landlord shall maintain the Common Areas
in good order, condition, and repair. Common Area Maintenance expenses (“CAM
Expenses”) are all costs

 

9



--------------------------------------------------------------------------------

and expenses associated with the operation and maintenance of the Common Areas
and the repair and maintenance of the heating, ventilation, air conditioning,
plumbing, electrical, utility, and safety systems (to the extent not performed
by Tenant), including, but not limited to, the following: gardening and
landscaping; snow removal; utility, water and sewage services for the Common
Area; maintenance of signs (other than tenants’ signs); worker’s compensation
insurance; personal property taxes; rentals or lease payments paid by Landlord
for rented or leased personal property used in the operation or maintenance of
the Common Areas; fees for required licenses and permits; routine maintenance
and repair of roof membrane, flashings, gutters, downspouts, roof drains,
skylights and waterproofing; maintenance of paving (including sweeping,
striping, repairing, resurfacing, and repaving); general maintenance; painting;
lighting; cleaning; refuse removal; security and similar items; and a property
management fee (not to exceed five percent (5%) of the gross rents of the
Property for the calendar year). Landlord may cause any or all of such services
to be provided by third parties and the cost of such services shall be included
in CAM Expenses. With respect to any CAM Expenses which are included for the
benefit of the Property and other property, Landlord shall make a reasonable
allocation of such cost between the Property and such other property.

CAM Expenses shall not include the following:

(a) the cost of capital repairs and replacements, provided, however, that the
annual depreciation (based on the useful life of the item under generally
accepted accounting principles) of any such capital repair or replacement to the
Common Areas or the heating, ventilating, air-conditioning, plumbing,
electrical, utility and safety systems serving the Property shall be included in
the CAM Expenses each year during the term of this Lease;

(b) the cost of capital improvements, provided, however, that the annual
depreciation (based on the useful life of the item under generally accepted
accounting principles) of any capital improvement undertaken to reduce CAM
Expenses or made in order to comply with legal requirements shall be included in
CAM Expenses each year during the term of this Lease;

(c) cost of permits, licenses and inspection fees incurred by Landlord to
prepare, renovate, repaint, or redecorate any space leased to any existing
tenant or prospective tenant of the Property;

(d) advertising and promotional expenditures incurred to lease space to new
tenants or retain existing tenants;

(e) legal fees and expenses incurred by Landlord to resolve disputes with
tenants;

(f) cost of replacement of any items covered under warranty;

(g) cost to correct or any penalty or fine incurred by Landlord due to
Landlord’s violation of any federal, state or local law or regulation;

(h) the Landlord’s general corporate overhead and administrative expenses;

(i) any cost to test, survey, cleanup, contain, abate, remove or otherwise
remedy hazardous waste or asbestos containing materials unless they are in or on
the Premises due to tenant’s negligence or intentional act;

(j) cost of repairs caused by the Landlord’s negligence;

(k) interest or penalties for any late payments by Landlord;

 

10



--------------------------------------------------------------------------------

(l) costs (including, without limitation, attorneys’ fees and disbursements)
incurred in connection with any judgment, settlement or arbitration award
resulting from any tort liability;

(m) compensation paid to any Property employee to the extent that the same is
not fairly allocable to the work or service provided by such employee to the
Property;

(n) costs of repairs or replacements incurred by reason of fire or other
casualty or caused by the exercise of the right of eminent domain, whether or
not insurance proceeds or a condemnation award are recovered or adequate for
such purposes (however, deductibles are includable in Direct Expenses);

(o) costs of any heating, ventilating, air conditioning, janitorial or other
services provided to other tenants during other than Property business hours;

(p) rent or other charges payable under any ground or underlying lease;

(q) costs of any item which are reimbursable to Landlord by other tenants or
third parties other than through operating costs pass-through provisions in the
leases of other tenants of the Property (if any);

(r) except for normal office equipment and short-term rentals of machines or
equipment, lease payments for rented equipment, the cost of which equipment
would constitute a capital expenditure if the equipment were to have been
purchased (except to the extent that amortization of any such capital
expenditure would be permitted as a Direct Expense pursuant to the Lease);

(s) the cost of furnishing and installing replacement light bulbs and ballasts
in any tenant areas of the Property, excluding the Premises;

(t) an amount equal to all amounts received by Landlord through proceeds of
insurance to the extent the proceeds are compensation for expenses which (i)
previously were included in operating costs hereunder, (ii) are included in
operating costs for the comparative year in which the insurance proceeds are
received or (iii) will be included as operating costs in a subsequent
comparative year;

(u) costs and expenses of governmental licenses and permits, or renewals
thereof, unless the same are for governmental licenses or permits normal to the
operation or maintenance of the Property;

(v) costs of any work or service performed for any facility or property other
than the Property;

(w) any expenses related exclusively to any retail or storage space in, on or
about the Property or appurtenant or adjacent thereto;

(x) costs of electrical energy furnished directly to any Premises of other
tenants, or to other rentable areas, of the Building, other than costs of
electrical energy for the Property’s HVAC system;

(y) any expense paid to Landlord or subsidiaries or affiliates of Landlord for
goods and/or services in or to any portion of the Building to the extent that
such expense exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(z) costs related to maintaining Landlord’s existence, either as a corporation,
partnership, or other entity, or costs incurred by Landlord relative to any
debt, which encumbers the property. By example these costs shall include, but
not be limited to tax return preparation, filing costs, legal costs;

 

11



--------------------------------------------------------------------------------

(aa) audited financial statements if these are required by an agreement between
Landlord and another party, which shall include, but not be limited to a lender,
partner or ground lessor;

(bb) costs related to events for other tenants of the Property including, but
not limited to parties, holiday gifts and tenants welcoming gifts;

(cc) costs arising from Landlord’s charitable or political contribution; and,

(dd) costs for reserves of any kind.

8.05 Tenant’s Payment of CAM Expenses. Tenant shall pay Tenant’s Pro Rata Share
of all CAM Expenses in accordance with Section 4.02.

ARTICLE NINE - USE OF PREMISES

9.01 Permitted Uses. Tenant may use the Premises only for the Permitted Uses.

9.02 Manner of Use. Tenant shall not cause or permit the Premises to be used in
any way which shall constitute a violation of any law, ordinance, restrictive
covenants, or governmental regulation or order, which shall annoy or interfere
with the rights of tenants of the Property, or which shall constitute a nuisance
or waste. Tenant shall obtain and pay for all permits, including a certificate
of occupancy and shall promptly take all actions necessary to comply with all
applicable statutes, ordinances, notes, regulations, orders, covenants and
requirements regulating the use by Tenant of the Premises, including the
Occupational Safety and Health Act.

The parties acknowledge that the Americans With Disabilities Act of 1990 (49
U.S.C. Section 12101 et seq.) and regulations and guidelines promulgated
thereunder, as all of the same may be amended from time to time (collectively,
the “ADA”), establish requirements under Title III of the ADA (“Title III”)
pertaining to business operations, accessibility and barrier removal, and that
such requirements may be unclear and may or may not apply to the Premises or
Property depending on, among other things: (1) whether Tenant’s business
operations are deemed a “place of public accommodation” or a “commercial
facility”; (2) whether compliance with such requirements is “readily achievable”
or “technically infeasible”; and (3) whether a given alteration affects a
“primary function area” or triggers so-called “path of travel” requirements. The
parties acknowledge and agree that Tenant has been provided an opportunity to
inspect the Premises and the Property to a degree sufficient to determine
whether or not the Premises and the Property, in their condition as of the date
hereof, deviate in any manner under the ADA Accessibility guidelines (“ADAAG”)
or any other requirements under the ADA pertaining to the accessibility of the
Premises or Property. Tenant further acknowledges and agrees that, except as may
otherwise be specifically provided below, Tenant accepts the Premises and the
Property in “as is” condition and agrees that Landlord is making no
representation or warranty as to whether the Premises or the Property conform to
the requirements of the ADAAG or any other requirements under the ADA. Tenant
has prepared or reviewed any plans and specifications for improvements for
construction in the Premises and has independently determined that such plans
and specifications are in conformance with the ADAAG and other requirements of
the ADA. Tenant further acknowledges and agrees that to the extent that Landlord
has prepared, reviewed or approved any of Tenant’s plans and specifications,
such action shall in no event be deemed a representation or warranty that the
same comply with the requirements of the ADA. Tenant shall be responsible for
the cost of all Title III compliance and costs in connection with the Premises,
including structural work, if any, and any leasehold improvements or other work
to be performed in the Premises under or in connection with this Lease and shall
also be responsible for the cost of any so-called Title III “path of travel”
requirements triggered by construction activities or alterations in the
Premises. Tenant shall be solely responsible for all other requirements under
the ADA

 

12



--------------------------------------------------------------------------------

relating to Tenant or any affiliates or persons or entities related to Tenant,
operations of any of them, or the Premises, including, without limitation,
requirements under Title I of the ADA pertaining to Tenant’s employees.

9.03 Hazardous Materials. Tenant covenants, represents and warrants that it will
not use or store any Hazardous Materials on or about the Premises without
obtaining Landlord’s prior written consent, which consent shall not be
unreasonably withheld. If Tenant wishes to use or store any Hazardous Materials
on or about the Premises, prior to doing so, Tenant shall also complete and
deliver to Landlord Landlord’s form of Hazardous Materials Disclosure
Certificate.

Notwithstanding the foregoing paragraph, (a) Tenant may handle, store, use or
dispose of products containing small quantities of Hazardous Materials, which
products are of a type customarily found in offices and households (such as
aerosol cans containing insecticides, toner for copies, paints, paint remover,
and the like), provided that Tenant shall handle, store, use and dispose of any
such Hazardous Materials in a safe and lawful manner and shall not allow such
Hazardous Materials to contaminate the Premises or the environment; and (b)
Tenant may handle, store, and use Hazardous Materials, limited to the types,
amounts, and use identified on Exhibit D attached hereto and made a part hereof.
Tenant hereby certifies to Landlord that the information provided by Tenant
pursuant to this Section 9.03 is true, correct, and complete. Tenant covenants
to comply with the use restrictions shown on Exhibit D. Tenant’s business and
operations, and more especially its handling, storage, use and disposal of
Hazardous Materials shall at all times comply with all applicable laws
pertaining to Hazardous Materials. Tenant shall secure and abide by all permits
necessary for Tenant’s operations on the Premises. Tenant shall give or post all
notices required by all applicable laws pertaining to Hazardous Materials. If
Tenant shall at any time knowingly fail to comply with this Section 9.03, Tenant
shall immediately notify Landlord in writing of such noncompliance.

Tenant shall provide Landlord with copies of any Material Safety Data Sheets (as
required by the Occupational Safety and Health Act) relating to any Hazardous
Materials to be used, kept, or stored at or on the Premises in excess of lab
quantities, at least 30 days prior to the first use, placement, or storage of
such Hazardous Material on the Premises. Landlord shall have 10 days following
delivery of such Material Safety Data Sheets to approve or forbid, in its sole
discretion subject to the exceptions set forth in clauses (a) and (b) in the
immediately preceding paragraph, such use, placement, or storage of a Hazardous
Material on the Premises.

Tenant shall not store hazardous wastes on the Premises in excess of any period
required by the Massachusetts Department of Environmental Protection or other
applicable governmental agency; “hazardous waste” has the meaning given to it by
the Resource Conservation and Recovery Act of 1976, as amended. The foregoing
restriction shall in no way impair or limit the Tenant’s ability to store the
Hazardous Materials listed on Exhibit D on the Premises for any length of time
during the Term in compliance with all laws and regulations. Tenant shall not
install any underground storage tanks on the Premises. Tenant shall not dispose
of any Hazardous Material, hazardous waste, or solid waste on the Premises.
Tenant shall maintain the storage containers or “storage tanks” installed by
Tenant under the Original Lease for those Hazardous Materials listed on Exhibit
D in compliance with all applicable statutes, codes, and ordinances. In
performing any alterations of the Premises permitted by the Lease, Tenant shall
not install any Hazardous Material in the Premises without the specific written
consent of the Landlord.

As used in this Lease, the term “Hazardous Material” shall mean any flammable
items, explosives, radioactive materials, oil, hazardous or toxic substances,
material or waste or related materials, including any substances defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials” or “toxic substances” now or subsequently regulated under

 

13



--------------------------------------------------------------------------------

any applicable federal, state or local laws or regulations, including without
limitation petroleum-based products, paints, solvents, lead, cyanide, DDT,
printing inks, acids, pesticides, ammonia compounds and other chemical products,
asbestos, PCBs and similar compounds, and including any different products and
materials which are subsequently found to have adverse effects on the
environment or the health and safety of persons. Tenant shall not cause or
permit any Hazardous Material to be generated, produced, brought upon, used,
stored, treated or disposed of in or about the Property by Tenant, its agents,
employees, contractors, sublessees or invitees without (a) the prior written
consent of Landlord, and (b) complying with all applicable Federal, State and
Local laws or ordinances pertaining to the transportation, storage, use or
disposal of such Hazardous Materials, including but not limited to obtaining
proper permits. Landlord shall be entitled to take into account such other
factors or facts as Landlord may reasonably determine to be relevant in
determining whether to grant or withhold consent to Tenant’s proposed activity
with respect to Hazardous Material. In no event, however, shall Landlord be
required to consent to the installation or use of any storage tanks on the
Property.

If Tenant’s transportation, storage, use or disposal of Hazardous Materials on
the Premises results in the contamination of the soil or surface or ground water
or loss or damage to person(s) or property, then Tenant agrees to: (a) notify
Landlord immediately of any contamination, claim of contamination, loss or
damage, (b) after consultation with the Landlord, clean up the contamination in
full compliance with all applicable statutes, regulations and standards and (c)
indemnify, defend and hold Landlord harmless from and against any claims, suits,
causes of action, costs and fees, including attorney’s fees and costs, arising
from or connected with any such contamination, claim of contamination, loss or
damage. Tenant agrees to fully cooperate with Landlord and provide such
documents, affidavits and information as may be requested by Landlord (i) to
comply with any environmental law, (ii) to comply with the request of any
lender, purchaser or tenant, and/or (iii) for any other reason deemed necessary
by Landlord in its sole discretion. Tenant shall notify Landlord promptly in the
event of any spill or other release of any Hazardous Material at, in, on, under
or about the Premises which is required to be reported to a governmental
authority under any environmental law, will promptly forward to Landlord copies
of any notices received by Tenant relating to alleged violations of any
environmental law and will promptly pay when due any fine or assessment against
Landlord, Tenant or the Premises relating to any violation of an environmental
law during the term of this Lease. If a lien is filed against the Premises by
any governmental authority resulting from the need to expend or the actual
expending of monies arising from an act or omission, whether intentional or
unintentional, of Tenant, its agents, employees or invitees, or for which Tenant
is responsible, resulting in the releasing, spilling, leaking, leaching,
pumping, emitting, pouring, emptying or dumping of any Hazardous Material into
the waters or onto land located within or without the State where the Premises
is located, then Tenant shall, within thirty (30) days from the date that Tenant
is first given notice that such lien has been placed against the Premises (or
within such shorter period of time as may be specified by Landlord if such
governmental authority has commenced steps to cause the Premises to be sold
pursuant to such lien) either (i) pay the claim and remove the lien, or (ii)
furnish a cash deposit, bond, or such other security with respect thereto as is
satisfactory in all respects to Landlord and is sufficient to effect a complete
discharge of such lien on the Premises. Landlord shall have the right, but not
the obligation, without in any way limiting Landlord’s other rights and remedies
under this Lease, to enter upon the Premises, or to take such other actions as
it deems necessary or advisable, to investigate, clean up, remove or remediate
any Hazardous Materials or contamination by Hazardous Materials present on, in,
at, under or emanating from the Premises or the Property in violation of
Tenant’s obligations under this Lease or under any laws regulating Hazardous
Materials. Notwithstanding any other provision of this Lease, Landlord shall
have the right, at its election, in its own name or as Tenant’s agent, to
negotiate, defend, approve and appeal, at Tenant’s expense, any action taken or
order issued by any governmental agency or authority with any governmental
agency or authority against Tenant, Landlord or the Premises or Property
relating to any Hazardous Materials or under any related law or the occurrence
of any event or existence of any condition that would cause a breach of any of
the covenants set forth in this Section 9.03. Prior to or promptly after the
expiration or termination of this Lease,

 

14



--------------------------------------------------------------------------------

Landlord may require a reasonable environmental audit of the Premises by a
qualified environmental consultant. Tenant shall pay the reasonable costs of
such an environmental audit and shall, at its sole cost and expense, take all
reasonable actions pursuant to such audit to remediate any unacceptable
environmental conditions resulting from Tenant’s use of the Premises. The
provisions of this Section 9.03 shall survive the expiration or earlier
termination of this Lease.

9.04 Signs and Auctions. Tenant shall not place any signs on the Property
without Landlord’s prior written consent. Tenant shall not conduct or permit any
auctions or sheriff’s sales at the Property.

9.05 Landlord’s Access. Landlord or its agents may enter the Premises at all
reasonable times to show the Premises to potential buyers, investors or tenants
or other parties; to do any other act or to inspect and conduct tests in order
to monitor Tenant’s compliance with all applicable environmental laws and all
laws governing the presence and use of Hazardous Material; or for any other
purpose Landlord deems necessary. Landlord shall give Tenant at least
twenty-four (24) hours’ prior notice (which may be oral) of such entry, except
in the case of an emergency, in which event Landlord shall make reasonable
efforts to notify Tenant. Landlord may place customary “For Sale” or “For Lease”
signs on the Premises.

ARTICLE TEN - CONDITION AND MAINTENANCE OF PREMISES

10.01 Existing Conditions. Tenant shall accept the Property and the Premises in
their “as is” condition as of the execution of the Lease, subject to all
recorded matters, laws, ordinances, and governmental regulations and
orders. Except as provided herein, Tenant acknowledges that neither Landlord nor
any agent of Landlord has made any representation as to the condition of the
Property or the suitability of the Property for Tenant’s intended use. Tenant
represents and warrants that Tenant has made its own inspection of and inquiry
regarding the condition of the Property and is not relying on any
representations of Landlord or any Broker with respect thereto.

10.02 Exemption of Landlord from Liability.

10.02 (a) Damage to Tenant’s Property. Tenant shall insure its personal property
under an all risk full replacement cost property insurance policy as provided in
Section 7.05. Except for Landlord’s gross negligence or willful misconduct,
Landlord shall not be liable for any damage or injury to the person, business
(or any loss of income therefrom), goods, wares, merchandise or other property
of Tenant, Tenant’s employees, invitees, customers or any other person or about
the Property, whether such damage or injury is caused by or results from: (a)
fire, steam, electricity, water, gas or rain; (b) the breakage, leakage,
obstruction or other defects of pipes, sprinklers, wires, appliances, plumbing,
air conditioning or lighting fixtures or any other cause; (c) conditions arising
in or about Property, or from other sources or places; or (d) any act or
omission of any other tenant of the Property. Tenant shall give Landlord prompt
notice upon the occurrence of any accident or casualty at the Premises. Landlord
shall not be liable for any such damage or injury even though the cause of or
the means of repairing such damage or injury are not accessible to Tenant. The
provisions of this Section 10.02 shall not, however, exempt Landlord from
liability for Landlord’s gross negligence or willful misconduct.

10.02 (b) Theft or Burglary. Tenant expressly acknowledges that whether or not
Landlord, from time to time, elects to provide security services, Landlord has
not, nor will Landlord be deemed to have, warranted the efficiency of any
security personnel, service, procedures or equipment and Landlord is not liable
in any manner for the failure of any of the foregoing to prevent, control or
apprehend anyone suspected of theft, personal injury, property damage or any
criminal conduct in, on or around the Property. Tenant shall be responsible for
repairs of damage and restoration of the Premises, personal property or
equipment servicing the Premises following any such act. All property of Tenant
kept or stored on the Property shall be so kept or stored at the risk of Tenant
only.

 

15



--------------------------------------------------------------------------------

10.03 Landlord’s Obligations. Subject to the provisions of Article Eleven
(Damage or Destruction) and Article Twelve (Condemnation), and except for damage
caused by any act or omission of Tenant, or Tenant’s employees, agents,
contractors or invitees, Landlord shall keep the foundation, roof, building
systems (other than the heating, ventilating and air conditioning system),
structural supports and exterior walls of the improvements on the Property in
good order, condition and repair. However, Landlord shall not be obligated to
maintain or repair windows, doors, plate glass or the surfaces of walls. Tenant
shall promptly report in writing to Landlord any defective condition known to it
which Landlord is required to repair. Tenant hereby waives the benefit of any
present or future law which provides Tenant the right to repair the Premises or
Property at Landlord’s expense or to terminate this Lease because of the
condition of the Property or Premises. Notwithstanding the foregoing, Landlord
shall also be obligated to provide the following services: (1) to plow snow and
treat ice on sidewalks, roadways and loading areas, (2) to maintain and clean
all outdoor facilities including, without limitation, to maintain all lawns,
landscaping, and repave and restripe the parking lot when reasonably necessary
and to install, maintain or replace when necessary the outdoor lighting systems
for the parking areas, (3) to maintain common area lights in good working order
and condition, (4) to cause the boiler system providing baseboard heat to the
Premises to be cleaned and maintained regularly, and (5) to the extent
Landlord’s responsibility as set forth in this Lease, maintain and repair the
Property as necessary to comply with all applicable government requirements,
provided Tenant notifies Landlord of any such requirements that the Tenant is
aware of and that the applicable governmental authority requires such
maintenance or repair. The cost of performance of Landlord’s obligations under
this paragraph shall be included in CAM Expenses as provided in Section 8.04.

10.04 Tenant’s Obligations.

10.04 (a) Repair and Maintenance. Except as provided in Section 10.03, Article
Eleven (Damage or Destruction) and Article Twelve (Condemnation), Tenant shall
keep all portions of the Premises, including, without limitation, plumbing,
restrooms, lighting, man doors, dock doors, levelers, shelters, seals and
bumpers (if any), windows, floors, fire/life safety systems, air rotation
equipment and electrical items, in a clean and orderly condition and good
repair. Tenant shall arrange and pay for its own janitorial service, trash
removal, security system, telecommunication systems, and any and all other
services that Tenant desires. Tenant shall enter into a preventative maintenance
contract with a reputable HVAC service company, such contract and contractor to
be approved by Landlord, to provide for routine maintenance of the HVAC systems
serving the Premises. If any portion of the Premises or any system or equipment
in the Premises which Tenant shall be obligated to repair cannot be fully
repaired or restored, Tenant shall promptly replace such portion of the Premises
or system or equipment, regardless of whether the benefit of such replacement
extends beyond the Lease Term; but if the benefit or useful life of such
replacement extends beyond the Lease Term, Tenant shall only be responsible for
the portion attributable to the remaining portion of the Lease Term. Landlord
shall have the right, upon reasonable advance written notice to Tenant, to
undertake the responsibility for maintenance of the heating and air conditioning
system at Tenant’s expense if Tenant has failed to maintain such system as
required by this Lease. Landlord shall, at Tenant’s expense, repair any damage
to the portions of the Property Landlord shall be required to maintain caused by
Tenant’s acts or omissions. There are nine (9) HVAC units that serve the
Premises. Notwithstanding the foregoing, Tenant shall, at its sole cost and
expense, be responsible for the repair and/or replacement of the two (2) HVAC
units that serve the lab of the Premises and the replacement of the four (4)
other HVAC units that serve the Premises and are identified as Tenant’s
responsibility in Exhibit F. As to the remaining three (3) HVAC units, if such
units need to be replaced during the Lease Term, but the benefit of such
replacement extends beyond the Lease Term, Tenant shall only be responsible for
the pro rata portion of the cost attributable to the remaining portion of the
Lease Term.

 

16



--------------------------------------------------------------------------------

10.04 (b) Tenant’s Expense. Tenant shall fulfill all of Tenant’s obligations
under this Section 10.04 at Tenant’s sole expense. If Tenant shall fail to
maintain, repair or replace the Premises as required by this Section 10.04,
Landlord may, upon ten (10) days’ prior notice to Tenant (except that no notice
shall be required in the case of an emergency), enter the Premises and perform
such maintenance or repair (including replacement, as needed) on behalf of
Tenant. In such case, Tenant shall reimburse Landlord for all costs reasonably
incurred in performing such maintenance, repair or replacement immediately upon
demand.

10.05 Alterations, Additions, and Improvements.

10.05 (a) Tenant’s Work. Tenant shall not make any installations, alterations,
additions, or improvements in or to the Premises, including, without limitation,
any apertures in the walls, partitions, ceilings or floors, without on each
occasion obtaining the prior written consent of Landlord. Any such work so
approved by Landlord shall be performed only in accordance with plans and
specifications therefor approved by Landlord. Notwithstanding the foregoing,
Landlord’s consent shall not be required (but prior written notice to Landlord
shall be required) with respect to de minimis alterations which (i) are not
structural in nature, (ii) are not visible from the exterior of the building of
which the Premises are a part, (iii) do not affect or require modification of
the building’s electrical, mechanical, plumbing, HVAC or other systems, and (iv)
do not cost more than $25,000 in aggregate in any calendar year. Tenant shall
procure at Tenant’s sole expense all necessary permits and licenses before
undertaking any work on the Premises and shall perform all such work in a good
and workmanlike manner employing materials of good quality and so as to conform
with all applicable zoning, building, fire, health and other codes, regulations,
ordinances and laws and with all applicable insurance requirements. If requested
by Landlord, Tenant shall furnish to Landlord prior to commencement of any such
work a bond or other security acceptable to Landlord assuring that any work by
Tenant will be completed in accordance with the approved plans and
specifications and that all subcontractors will be paid. Tenant shall employ for
such work only contractors approved by Landlord and shall require all
contractors employed by Tenant to carry worker’s compensation insurance in
accordance with statutory requirements and commercial general liability
insurance covering such contractors on or about the Premises with a combined
single limit not less than $3,000,000 and shall submit certificates evidencing
such coverage to Landlord prior to the commencement of such work. Tenant shall
indemnify and hold harmless Landlord from all injury, loss, claims or damage to
any person or property occasioned by or growing out of such work. Landlord may
inspect the work of Tenant at reasonable times and given notice of observed
defects. Upon completion of any such work, Tenant shall provide Landlord with
“as built” plans, copies of all construction contracts and proof of payment for
all labor and materials.

10.05 (b) No Liens. Tenant shall pay when due all claims for labor and material
furnished to the Premises and shall give Landlord at least twenty (20) days’
prior written notice of the commencement of any work on the Premises, regardless
of whether Landlord’s consent to such work is required. Landlord may record and
post notices of non-responsibility on the Premises. Tenant shall at all times
keep the Property free from liens claims of liens arising out of work performed,
material furnished, or obligations incurred due to the actions of Tenant or
Tenant’s permittees or the failure of Tenant to comply with any law, rule,
regulation, or ordinance. If any such lien does attach against the Premises, the
building of which the Premises are a part, or the Property, and Tenant does not
discharge the lien or post statutorily acceptable bond, which under law would
prevent foreclosure execution under the lien, within ten (10) days after Tenant
shall receive written notice of the filing thereof, such event shall be a
default by Tenant under this Lease and, in addition to Landlord’s other rights
and remedies, Landlord may take any action necessary or appropriate to discharge
the lien, all such costs and expenses to be immediately reimbursed by Tenant to
Landlord.

 

17



--------------------------------------------------------------------------------

10.05 (c) Notwithstanding anything in this Section 10 to the contrary, provided
Tenant is not then in default of any of the terms, conditions, and covenants of
the Lease, Landlord shall contribute up to $800,000.00 (the “Allowance”) toward
the cost of the following improvement work to the Premises to be performed by
Tenant (the “Improvements”) in accordance with the terms and provisions of this
Lease: (i) improvement of the front entrance to the Premises; (ii) installation
of a new loading dock and shipping/receiving area; (iii) renovation of the
existing bathroom cores; and (iv) installation of new HVAC and VAV
controls. Prior to commencing the Improvements, Tenant shall submit to Landlord,
for Landlord’s approval, plans and budget for said improvements that
specifically detail the amounts of the Allowance that are being allocated toward
the different portions of the Improvements (collectively, the “Plans”). In
addition to the Allowance, Landlord will also provide up to $400,000.00 toward
the cost of other improvements to be performed by Tenant (the “Additional
Improvements”) at Tenant’s discretion, but which improvements shall specifically
not include data cabling or similar wiring work, and shall be performed in
accordance with terms and provisions of this Lease ( the “Additional
Allowance”). Upon Tenant’s presentation to Landlord, no later than the December
31, 2017, of customary documentation supporting the charges for completion of
the Improvements and/or the Additional Improvements, which documentation is of a
scope and detail sufficient to satisfy a commercial construction lender
operating in the market area in which the Property is located and which shall
include copies of paid invoices from Tenant’s contractor and lien waivers, as
well as documentation evidencing the nature of the applicable improvements,
Landlord shall reimburse Tenant for the cost of the completed Improvements
and/or Additional Improvements, up to the amount of the Allowance or Additional
Allowance, as applicable. Tenant may submit monthly invoices for costs already
paid and Landlord shall reimburse Tenant within thirty (30) days of receipt of
such invoices and any required documentation. Tenant shall not be entitled to a
credit for any portion of the Allowance or Additional Allowance not used. All
costs of any Tenant Improvements in excess of the Allowance and/or the
Additional Allowance, as applicable, shall be borne by Tenant.

10.06 Condition upon Termination. Upon the expiration or termination of this
Lease, Tenant shall surrender the Premises to Landlord broom clean and in the
condition which Tenant shall have been required to maintain the Premises under
this Lease with the heating, ventilation, air-conditioning, plumbing, electrical
systems, lighting, man doors, dock doors, levelers, shelters, seals and bumpers
(if any), windows, floors, fire/life safety systems, air rotation equipment and
electrical items serving the Premises in operating condition, and all chemistry
laboratories certified as clean by a mutually agreeable certified industrial
hygienist. Tenant shall not be obligated to repair any damage which Landlord is
required to repair under Article Eleven (Damage or Destruction). Notwithstanding
anything in this Section 10.06 to the contrary, Landlord may require Tenant to
remove any alterations, additions or improvements made by Tenant during the
Lease Term without Landlord’s consent, including, without limitation, the Data
Equipment, prior to the expiration of the Lease and to restore the Premises to
their condition prior to such alterations, additions, or improvements, all at
Tenant’s expense. With respect to any such alterations, additions or
improvements which require Landlord’s approval, at the time of such approval
Landlord shall specify if Tenant shall not be required to remove the same, and
such items shall become Landlord’s property and shall be surrendered to Landlord
upon the expiration or earlier termination of the Lease, except that Tenant may
remove any of Tenant’s machinery or equipment which can be removed without
damage to the Property. Tenant shall repair, at Tenant’s expense, any damage to
the Property caused by the removal of any such machinery or equipment. In no
event, however, shall Tenant remove any of the following materials or equipment
(which shall be deemed Landlord’s property), without Landlord’s prior written
consent; unless the same shall have been installed by Tenant at its expense: any
power wiring or wiring panels; lighting or lighting fixtures; wall coverings;
drapes, blinds or other window coverings; carpets or other floor coverings;
heaters, air conditioners or any other heating or air conditioning equipment;
fencing or security gates; or other similar building operating equipment. Tenant
and Landlord shall, at least ninety (90) days before the last day of the Lease
Term, arrange to meet for a joint inspection of the Premises to determine
Tenant’s final repair and restoration obligations.

 

18



--------------------------------------------------------------------------------

ARTICLE ELEVEN - DAMAGE OR DESTRUCTION

11.01 Damage to Premises.

11.01 (a) If the Premises shall be destroyed or rendered untenantable, either
wholly or in part, by fire or other casualty (“Casualty”), Tenant shall
immediately notify Landlord in writing upon the occurrence of such Casualty. In
the event of any Casualty, Landlord may elect either to (i) repair the damage
caused by such casualty as soon as reasonably possible, in which case this Lease
shall remain in full force and effect, or (ii) terminate this Lease as of the
date the casualty occurred. Landlord shall notify Tenant within thirty (30) days
after receipt of notice of the occurrence of the casualty whether Landlord
elects to repair the damage or terminate this Lease. If Landlord shall elect to
repair the damage, Tenant shall pay Landlord the portion of the “deductible
amount” (if any) under Landlord’s insurance allocable to the damage to the
Premises and, if the damage shall have been due to an act or omission of Tenant,
or Tenant’s employees, agents, contractors or invitees, the difference between
the actual cost of repair and any insurance proceeds received by Landlord.

11.01 (b) If the casualty to the Premises shall occur during the last six (6)
months of the Lease Term and the damage shall be estimated by Landlord to
require more than thirty (30) days to repair, either Landlord or Tenant may
elect to terminate this Lease as of the date the casualty shall have occurred,
regardless of the sufficiency of any insurance proceeds. The party electing to
terminate this Lease shall give written notification to the other party of such
election within ten (10) days after Tenant’s notice to Landlord of the
occurrence of the casualty.

11.01 (c) In the event Landlord elects to repair any damage caused by a
Casualty, and should Landlord fail to complete such repairs within one hundred
eighty (180) days after the occurrence of the Casualty, Tenant may at its option
and as its sole remedy terminate this Lease by delivering written notice to
Landlord, within fifteen (15) days after the expiration of said period of time,
whereupon the Lease shall end on the date of such notice or such later date
fixed in such notice as if the date of such notice was the date originally fixed
in this Lease for the expiration of the Term; provided, however, that if
construction is delayed because of changes, deletions or additions in
construction requested by Tenant, strikes, lockouts, casualties, Acts of God,
war, material or labor shortages, government regulation or control or other
causes beyond the reasonable control of Landlord, the period for restoration,
repair or rebuilding shall be extended for the amount of time Landlord is so
delayed.

11.02 Temporary Reduction of Rent. If the Property shall be destroyed or damaged
by casualty and Landlord shall determine to repair or restore the Property
pursuant to the provisions of this Article Eleven, any Rent payable during the
period of such damage, repair and/or restoration shall be reduced according to
the degree, if any, to which Tenant’s use of the Premises shall be
impaired. Such reduction shall not exceed the sum of one year’s payment of Base
Rent, insurance premiums and Real Property Taxes. Except for such possible
reduction in Base Rent, insurance premiums and Real Property Taxes, Tenant shall
not be entitled to any compensation, reduction or reimbursement from Landlord as
a result of any damage, destruction, repair, or restoration of the Property.

ARTICLE TWELVE - CONDEMNATION

12.01 Condemnation. If more than twenty percent (20%) of the floor area of the
Premises or more than twenty-five percent (25%) of the parking on the Property
shall be taken by eminent domain either Landlord or Tenant may terminate this
Lease as of the date the condemning authority takes title or possession, by
delivering notice to the other within ten (10) days after receipt of written
notice of such taking (or in the absence of such notice, within ten (10) days
after the condemning authority shall take

 

19



--------------------------------------------------------------------------------

title or possession). If neither Landlord nor Tenant shall terminate this Lease,
this Lease shall remain in effect as to the portion of the Premises not taken,
except that the Base Rent shall be reduced in proportion to the reduction in the
floor area of the Premises. If this Lease shall be terminated, any condemnation
award or payment shall be distributed to the Landlord. Tenant shall have no
claim against Landlord for the value of the unexpired lease term or otherwise.

ARTICLE THIRTEEN - ASSIGNMENT AND SUBLETTING

13.01 Landlord’s Consent Required. No portion of the Premises or of Tenant’s
interest in this Lease shall be acquired by any other person or entity, whether
by sale, assignment, mortgage, sublease, transfer, operation of law, or act of
Tenant, without Landlord’s prior written consent, except as provided in Section
13.02 below. Landlord shall have the right to grant or withhold its consent as
provided in Section 13.04 below. Any attempted transfer without consent that
remains in place for five (5) days after written notice from Landlord objecting
to same, shall be void and shall constitute a non curable breach of this Lease.

13.02 No Release of Tenant. No assignment or transfer shall release Tenant or
change Tenant’s primary liability to pay the Rent and to perform all other
obligations of Tenant under this Lease. Landlord’s acceptance of Rent from any
other person shall not be a waiver of any provision of this Article
Thirteen. Consent to one transfer shall not be deemed a consent to any
subsequent transfer or a waiver of the obligation to obtain consent on
subsequent occasions. If Tenant’s assignee or transferee shall default under
this Lease, Landlord may proceed directly against Tenant without pursuing
remedies against the assignee or transferee. Landlord may consent to subsequent
assignments or modifications of this Lease by Tenant’s transferee without
notifying Tenant or obtaining its consent, and such action shall not release
Tenant from any of its obligations or liabilities under this Lease as so
assigned or modified.

13.03 INTENTIONALLY OMITTED.

13.04 Landlord’s Consent. Tenant’s request for consent under Section 13.01 shall
set forth the details of the proposed sublease, assignment or transfer,
including the name, business and financial condition of the prospective
transferee, financial details of the proposed transaction (e.g., the term of and
the rent and security deposit payable under any proposed assignment or
sublease), and any other information Landlord reasonably deems
relevant. Landlord shall not unreasonably withhold, condition or delay its
consent to any proposed sublease or assignment. Notwithstanding, the foregoing,
Landlord’s refusal to grant consent shall not be unreasonable if the proposed
assignee or sublessee is an entity: (a) whose net worth and financial condition,
in Landlord’s reasonable judgment, does not meet the credit standards applied by
Landlord for other tenants under leases with comparable terms (b) with which
Landlord is already in negotiation as evidenced by the issuance of a written
proposal; (c) is already an occupant of the Property unless Landlord is unable
to provide the amount of space required by such occupant; (d) is a
governmental agency; (e) is incompatible with the character of occupancy of
the Property; or (f) would subject the Premises to a use which would: (i)
involve excessive wear upon the Premises; (ii) violate any exclusive right
granted to another tenant of the property; (iii) require any addition to or
modification of the Premises or the Property in order to comply with building
code or other governmental requirements. If Tenant shall assign or sublease, the
following shall apply: Tenant shall pay to Landlord as Additional Rent fifty
(50%) percent of the Proceeds (defined below) on such transaction (such amount
being Landlord’s share) as and when received by Tenant, unless Landlord shall
give notice to Tenant and the assignee or subtenant that Landlord’s Share shall
be paid by the assignee or subtenant to Landlord directly. Proceeds shall mean
(a) all rent and all fees and other consideration paid for or in respect of the
assignment or sublease, including fees under any collateral agreements less (b)
the rent and other sums payable under this Lease (in the case of a sublease of
less than all of the Premises, allocable to the subleased premises) and all
costs and expenses directly incurred by Tenant in connection

 

20



--------------------------------------------------------------------------------

with the execution and performance of such assignment or sublease for reasonable
real estate broker’s commissions and reasonable costs of renovation or
construction of tenant improvements required under such assignment or
sublease. Tenant shall be entitled to recover such reasonable costs and expenses
before Tenant shall be obligated to pay Landlord’s Share to Landlord. Tenant
shall provide Landlord a written statement certifying all amounts to be paid
from any assignment or sublease of the Premises within thirty (30) days after
the transaction shall be signed and from time to time thereafter on Landlord’s
request, and Landlord may inspect Tenant’s books and records to verify the
accuracy of such statement. On written request, Tenant shall promptly furnish to
Landlord copies of all the transaction documentation, all of which shall be
certified by Tenant to be complete, true and correct. Tenant shall promptly
reimburse Landlord for all legal costs and expenses incurred by Landlord in
connection with a request for a sublease or assignment of this Lease.

13.05 Affiliate Transfers. Notwithstanding the foregoing provisions of this
Article to the contrary, Tenant shall be permitted to assign this Lease, or
sublet all or a portion of the Premises, to an Affiliate of Tenant without the
prior consent of Landlord, if all of the following conditions are first
satisfied:

(a) Tenant shall not then be in default under this Lease;

(b) a fully executed copy of such assignment or sublease, the assumption of this
Lease by the assignee or acceptance of the sublease by the sublessee, and such
other information regarding the assignment or sublease as Landlord may
reasonably request, shall have been delivered to Landlord;

(c) the Premises shall continue to be operated solely for the Permitted Uses or
other use acceptable to Landlord in its sole discretion;

(d) any guarantor of this Lease reaffirms that its Guaranty remains in full
force and effect; and

(e) Tenant shall pay all costs reasonably incurred by Landlord in connection
with such assignment or subletting, including without limitation attorneys’
fees.

Tenant acknowledges (and, at Landlord’s request, at the time of such assignment
or subletting shall confirm) that in each instance Tenant shall remain liable
for performance of the terms and conditions of the Lease despite such assignment
or subletting. As used herein the term “Affiliate” shall mean an entity which
(i) directly or indirectly controls Tenant or (ii) is under the direct or
indirect control of Tenant or (iii) is under common direct or indirect control
with Tenant, (iv) is the successor in interest to Tenant by way of merger or
consolidation, or by sale of all of the stock of Tenant or of all of the assets
of Tenant, so long as the net worth of the surviving or successor entity
following such transaction is at least as much as the net worth of Tenant
immediately preceding the transaction or at the Lease Commencement Date,
whichever is higher. Control shall mean ownership of fifty-one percent (51%) or
more of the voting securities or rights of the controlled entity.

ARTICLE FOURTEEN - DEFAULTS AND REMEDIES

14.01 Covenants and Conditions. Tenant’s performance of each of Tenant’s
obligations under this Lease is a condition as well as a covenant. Tenant’s
right to continue in possession of the Premises is conditioned upon such
performance. Time is of the essence in the performance by Tenant of all
covenants and conditions.

 

21



--------------------------------------------------------------------------------

14.02 Defaults. Each of the following shall be an event of default under this
Lease:

14.02 (a) Tenant shall abandon the Premises;

14.02 (b) Tenant shall fail to pay Rent or any other sum payable under this
Lease when due and such failure continues for five (5) days after written notice
from Landlord of such failure;

14.02 (c) Tenant shall fail to perform any of Tenant’s other material
obligations under this Lease and such failure shall continue for a period of
thirty (30) days after notice from Landlord; provided that if more than thirty
(30) days shall be required to complete such performance, Tenant shall not be in
default if Tenant shall commence such performance within the thirty (30) day
period and shall thereafter diligently pursue its completion.

14.02 (d) (i) Tenant shall make a general assignment or general arrangement for
the benefit of creditors; (ii) a petition for adjudication of bankruptcy or for
reorganization or rearrangement shall be filed by or against Tenant and shall
not be dismissed within sixty (60) days; (iii) a trustee or receiver shall be
appointed to take possession of substantially all of Tenant’s assets located at
the Premises or Tenant’s interest in this Lease and possession shall be
subjected to attachment, execution or other judicial seizure which shall not be
discharged within sixty (60) days. If a court of competent jurisdiction shall
determine that any of the acts described in this subsection (d) is not a default
under this Lease, and a trustee shall be appointed to take possession (or if
Tenant shall remain a debtor in possession) and such trustee or Tenant shall
assign, sublease, or transfer Tenant’s interest hereunder, then Landlord shall
receive, as Additional Rent, the excess, if any, of the rent (or any other
consideration) paid in connection with such assignment, transfer or sublease
over the rent payable by Tenant under this Lease.

14.03 Remedies. On the occurrence of an event of default by Tenant, Landlord
may, at any time thereafter, with or without notice or demand (except as
provided in Section 14.02) and without limiting Landlord in the exercise of any
right or remedy which Landlord may have:

14.03 (a) Terminate this Lease by written notice to Tenant or by entry, at
Landlord’s option. Tenant shall then immediately quit and surrender the Premises
to Landlord, but Tenant shall remain liable as hereinafter provided. Following
termination, without prejudice to other remedies Landlord may have by reason of
Tenant’s default or of such termination, Landlord may (i) peaceably reenter the
Premises upon voluntary surrender by Tenant or remove Tenant therefrom and any
other persons occupying the Premises, using such legal proceedings as may be
available; (ii) repossess the Premises or relet the Premises or any part thereof
for such term (which may be for a term extending beyond the Lease Term), at such
rental and upon such other terms and conditions as Landlord in Landlord’s sole
discretion shall determine, with the right to make alterations and repairs to
the Premises; and (iii) remove all personal property therefrom. Following
termination, Landlord shall have all the rights and remedies of a landlord
provided at law and in equity. The amount of damages Tenant shall pay to
Landlord following termination shall include all Rent unpaid up to the
termination of this Lease, costs and expenses incurred by Landlord due to such
Event of Default and, in addition, Tenant shall pay to Landlord as damages, at
the election of Landlord (if Landlord shall elect subsection (y) below, it may
cease such election at any time), either (x) the discounted present value (at
the then Federal Reserve Bank discount rate) of the aggregate Rent and other
charges due during the period commencing with such termination and ending on the
expiration date of this Lease, or (y) amounts equal to the Rent and other
charges which would have been payable by Tenant had this Lease or Tenant’s right
to possession not been so terminated, payable upon the due dates therefor
specified herein following such termination and until the expiration date of
this Lease, provided, however, that if Landlord shall re-let the Premises during
such period, Landlord shall credit Tenant with the net rents received by
Landlord from such re-letting, such net rents to be determined by first
deducting from the gross rents as and when received by Landlord from such
re-letting the expenses incurred or paid by Landlord in terminating this Lease,
and the expenses of re-letting, including, without limitation, altering and
preparing the Premises for new tenants, brokers’

 

22



--------------------------------------------------------------------------------

commissions, legal fees and all other similar and dissimilar expenses properly
chargeable against the Premises and the rental therefrom, it being understood
that any such reletting may be for a period equal to or shorter or longer than
the remaining Lease Term; and provided, further, that (i) in no event shall
Tenant be entitled to receive any excess of such net rents over the sums payable
by Tenant to Landlord hereunder and (ii) in no event shall Tenant be entitled in
any suit for the collection of damages pursuant to this subsection (y) to a
credit in respect of any net rents from a re-letting except to the extent that
such net rents are actually received by Landlord prior to the commencement of
such suit. If the Premises or any part thereof should be re-let in combination
with other space, then proper apportionment on a square foot area basis shall be
made of the rent received from such re-letting and of the expenses of
re-letting. In calculating the Rent and other charges under subsection (x)
above, there shall be included, in addition to the Rent other considerations
agreed to be paid or performed by Tenant, on the assumption that all such
considerations would have remained constant (except as herein otherwise
provided) for the balance of the full Term hereby granted. Landlord may, but
need not, re-let the Premises or any part thereof for such rent and on such
terms as it shall determine (including the right to re-let the Premises for a
greater or lesser term than the Lease Term, the right to re-let the Premises as
part of a larger area and the right to change the character or use made of the
Premises). Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election, and
nothing contained herein shall be deemed to require Landlord to postpone suit
until the date when the Term of this Lease would have expired if it had not been
terminated hereunder. In lieu of any other damages or indemnity and in lieu of
full recovery by Landlord of all sums payable under the foregoing provisions of
this Section 14.03 (a), Landlord may, by notice to Tenant, at any time after
this Lease shall be terminated under this Article Fourteen or shall be otherwise
terminated for breach of any obligation of Tenant and before such full recovery,
elect to recover, and Tenant shall thereupon pay, as liquidated damages, an
amount equal to the aggregate of the Base Rent and Additional Rent due for the
twelve (12) months ended immediately prior to such termination plus the amount
of Base Rent and Additional Rent of any kind accrued and unpaid at the time of
termination.

14.03 (b) Maintain Tenant’s right to possession, in which case this Lease shall
continue in effect whether or not Tenant has abandoned the Premises. In such
event, Landlord shall be entitled to enforce all of Landlord’s rights and
remedies under this Lease, including the right to recover the rent as it becomes
due.

14.03 (c) Pursue any other remedy now or hereafter available to Landlord under
the laws or judicial decisions of the state in which the Property is located.

14.04 Repayment of “Free” Rent. If this Lease provides for a postponement of any
Base Rent or Additional Rent, a period of “free” Rent, reduced Rent, early
occupancy, or other Rent concession, such postponed Rent, “free” Rent, reduced
Rent or other Rent concession shall be referred to herein as the “Abated
Rent”. Tenant shall be credited with having paid all of the Abated Rent on the
expiration of the Lease Term only if Tenant has fully, faithfully, and
punctually performed all of Tenant’s obligations hereunder, including the
payment of all Rent (other than the Abated Rent) and all other monetary
obligations and the surrender of the Premises in the physical condition required
by this Lease. Tenant acknowledges that its right to receive credit for the
Abated Rent is absolutely conditioned upon Tenant’s full, faithful and punctual
performance of its obligations under this Lease. If an event of default shall
occur, the Abated Rent shall immediately become due and payable in full and this
Lease shall be enforced as if there were no such Rent abatement or other Rent
concession. In such case Abated Rent shall be calculated based on the full
initial rent payable under this Lease.

14.05 Automatic Termination; Damages. Notwithstanding any other term or
provision hereof to the contrary, this Lease shall terminate on the occurrence
of any act which affirms the Landlord’s intention to terminate the Lease as
provided in Section 14.03 hereof, including the filing of an unlawful

 

23



--------------------------------------------------------------------------------

detainer action against Tenant. On any termination, Landlord’s damages for
default shall include all costs and fees, including reasonable attorneys’ fees
that Landlord shall incur in connection with the filing, commencement, pursuing
and/or defending of any action in any bankruptcy court or other court with
respect to the Lease, the obtaining of relief from any stay in bankruptcy
restraining any action to evict Tenant, or the pursuing of any action with
respect to Landlord’s right to possession of the Premises. All such damages
suffered (apart from Base Rent and other Rent payable hereunder) shall
constitute pecuniary damages which shall be reimbursed to Landlord prior to
assumption of the Lease by Tenant or any successor to Tenant in any bankruptcy
or other proceedings.

14.06 Cumulative Remedies. Except as otherwise expressly provided herein, any
and all rights and remedies which Landlord may have under this Lease and at law
and equity shall be cumulative and shall not be deemed inconsistent with each
other, and any two or more of all such rights and remedies may be exercised at
the same time to the greatest extent permitted by law.

ARTICLE FIFTEEN - PROTECTION OF LENDERS

15.01 Subordination. Subject to the finalization of the non-disturbance
agreement described below, this Lease shall be subordinate to any ground lease,
deed of trust or mortgage encumbering the Property as of the date of this Lease
or later placed against the Property or any portion thereof, any advances made
on the security thereof and any renewals, modifications, consolidations,
replacements or extensions thereof, whenever made or recorded. Landlord shall
request from any mortgagee a commercially reasonable non-disturbance agreement
in favor of Tenant. Landlord and Tenant shall work together in good faith with
such mortgagee to obtain such non-disturbance agreement. Tenant shall cooperate
with Landlord and any lender which shall acquire a security interest in the
Property or the Lease. Tenant shall execute such further documents and
assurances as such lender may require, provided that Tenant’s obligations under
this Lease shall not be increased in any material way (the performance of
ministerial acts shall not be deemed material), and Tenant shall not be deprived
of its rights under this Lease. If any ground lessor, beneficiary or mortgagee
elects to have this Lease prior to the lien of its ground lease, deed of trust
or mortgage and gives written notice thereof to Tenant, this Lease shall be
deemed prior to such ground lease, deed of trust or mortgage whether this Lease
is dated prior or subsequent to the date of said ground lease, deed of trust or
mortgage or the date of recording thereof.

15.02 Attornment. If Landlord’s interest in the Property is acquired by any
ground lessor, beneficiary under a deed of trust, mortgagee, or purchaser at a
foreclosure sale, Tenant shall attorn to the transferee of or successor to
Landlord’s interest in the Property and recognize such transferee or successor
as Landlord under this Lease. Tenant waives the protection of any statute or
rule of law which shall give Tenant any right to terminate this Lease or
surrender possession of the Premises upon the transfer of Landlord’s interest.
From and after any such attornment, mortgagee or any such transferee shall not
be: (a) liable for any act or omission of any prior landlord (including
Landlord); or (b) liable for or incur any obligation with respect to the
construction of the Property or any improvements of the Property except as set
forth in this lease; or (c) subject to any offsets or defenses which Tenant
might have against any prior landlord (including Landlord); or (d) bound by any
rent or additional rent which Tenant might have paid more than one month in
advance to any prior landlord (including Landlord); or (e) bound by any
amendment or modification of the Lease, or any consent to any assignment or
sublease, made without the mortgagee’s prior written consent if such consent is
required under the applicable loan documents; or (f) responsible for the return
of any security deposit not actually received by such mortgagee; or (g) liable
for any obligation with respect to any breach of warranties or representations
made by any prior landlord (including Landlord), or its agents or
representatives, of any nature under the lease or otherwise; or (h) liable for
consequential damages.

 

24



--------------------------------------------------------------------------------

15.03 Signing of Documents. Tenant shall sign and deliver any instrument or
documents necessary or appropriate to evidence any such attornment or
subordination or agreement to do so.

15.04 Estoppel Certificates. Within ten (10) days after Landlord’s request,
Tenant shall execute, acknowledge and deliver to Landlord a written statement
certifying: (i) that none of the terms or provisions of this Lease have been
changed (or if they have been changed, stating how they have been changed); (ii)
that this Lease has not been canceled or terminated; (iii) the last date of
payment of the Base Rent and other charges and the time period covered by such
payment; (iv) that Landlord is not in default under this Lease (or if Landlord
is claimed to be in default, setting forth such default in reasonable detail);
and (v) such other information with respect to Tenant or this Lease as Landlord
may reasonably request or which any prospective purchaser or encumbrancer of the
Property may require. Landlord may deliver any such statement by Tenant to any
prospective purchaser or encumbrancer of the Property, and such purchaser or
encumbrancer may rely conclusively upon such statement as true and correct. If
Tenant shall not deliver such statement to Landlord within such ten (10) day
period, Landlord, and any prospective purchaser or encumbrancer, may
conclusively presume and rely upon the following facts: (i) that the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord; (ii) that this Lease has not been canceled or terminated except as
otherwise represented by Landlord; (iii) that not more than one month’s Base
Rent or other charges have been paid in advance; and (iv) that Landlord is not
in default under this Lease. In such event, Tenant shall be estopped from
denying the truth of such facts.

15.05 Tenant’s Financial Condition. At any time that Tenant is no longer a
publicly traded company with publically available financial statements, within
ten (10) days after request from Landlord, Tenant shall deliver to Landlord
Tenant’s audited financial statements for the latest available two (2) fiscal
years (the latest year ending no more than six (6) months prior to Landlord’s
request). Such financial statements shall be delivered to Landlord’s mortgagees
and lenders and prospective mortgagees, lenders and purchasers. Tenant
represents and warrants to Landlord that each such financial statement shall be
true and accurate as of the date of such statement. Landlord shall ensure that
all such financial statements are treated as confidential and used only for the
purposes set forth in this Lease.

ARTICLE SIXTEEN - LEGAL COSTS

16.01 Legal Proceedings. If Tenant be in breach or default of a material
obligation under this Lease, Tenant shall reimburse Landlord upon demand for any
costs or expenses that Landlord shall incur in connection with any breach or
default of Tenant, as provided in this Section. Such costs shall include legal
fees and costs incurred for the negotiation of a settlement, enforcement of
rights or otherwise.

16.02 Landlord’s Consent. Tenant shall pay Landlord’s reasonable fees and
expenses, including, without limitation, legal, engineering and other
consultants’ fees and expenses, incurred in connection with Tenant’s request for
Landlord’s consent under Article Thirteen (Assignment and Subletting) or in
connection with any other act by Tenant which requires Landlord’s consent or
approval under this Lease.

ARTICLE SEVENTEEN - MISCELLANEOUS PROVISIONS

17.01 Non-Discrimination. Tenant agrees that it will not permit any
discrimination against, or segregation of, any person or group of persons on the
basis of race, color, sex, creed, national origin or ancestry in the leasing,
subleasing, transferring, occupancy, tenure or use of the Premises or any
portion thereof.

 

25



--------------------------------------------------------------------------------

17.02 Landlord’s Liability; Certain Duties.

17.02 (a) Bind and Inure; Limitation of Landlord’s Liability. The obligations of
this Lease shall run with the land, and this Lease shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. No owner of the Property shall be liable under this Lease except for
breaches of Landlord’s obligations occurring while owner of the Property. The
obligations of Landlord shall be binding upon the assets of Landlord which
comprise the Property but not upon other assets of Landlord. No individual
partner, trustee, stockholder, officer, member, director, employee, advisor or
beneficiary of Landlord or any partner, trustee, stockholder, officer, member,
director, employee, advisor or beneficiary of any of the foregoing, shall be
personally liable under this Lease and Tenant shall look solely to Landlord’s
interest in the Property in pursuit of its remedies upon an event of default
hereunder, and the general assets of Landlord, its partners, trustees,
stockholders, members, officers, employees, advisors or beneficiaries, and the
partners, trustees, stockholders, members, officers, employees, advisors or
beneficiaries of any of the foregoing, shall not be subject to levy, execution
or other enforcement procedure for the satisfaction of the remedies of Tenant.

17.02 (b) Notice. Tenant shall give written notice of any failure by Landlord to
perform any of its obligations under this Lease to Landlord and to any ground
lessor, mortgagee or beneficiary under any deed of trust encumbering the
Property whose name and address shall have been furnished to Tenant. Landlord
shall not be in default under this Lease unless Landlord (or such ground lessor,
mortgagee or beneficiary) shall fail to cure such non-performance within thirty
(30) days after receipt of Tenant’s notice. However, if such non-performance
shall reasonably require more than thirty (30) days to cure, Landlord shall not
be in default if such cure shall be commenced within such thirty (30) day period
and thereafter diligently pursued to completion. Tenant acknowledges that it has
been advised, that as of the date hereof, the mortgagee is as referenced in
Article One – Basic Terms.

17.03 Severability. A determination by a court of competent jurisdiction that
any provision of this Lease or any part thereof is illegal or unenforceable
shall not cancel or invalidate the remainder of such provision of this Lease,
which shall remain in full force and effect.

17.04 Interpretation. The captions of the Articles or Sections of this Lease are
not a part of the terms or provisions of this Lease. Whenever required by the
context of this Lease, the singular shall include the plural and the plural
shall include the singular. The masculine, feminine and neuter genders shall
each include the other, in any provision relating to the conduct, acts or
omissions of Tenant, the term “Tenant” shall include Tenant’s agents, employees,
contractors, invitees, successors or others using the Premises with Tenant’s
expressed or implied permission. This Lease shall not, and nothing contained
herein, shall create a partnership or other joint venture between Landlord and
Tenant.

17.05 Incorporation of Prior Agreements; Modifications. This Lease is the only
agreement between the parties pertaining to the lease of the Premises and no
other agreements shall be effective. All amendments to this Lease shall be in
writing and signed by all parties. Any other attempted amendment shall be void.

17.06 Notices. All notices, requests and other communications required or
permitted under this Lease shall be in writing and shall be personally delivered
or sent by facsimile with confirmation of delivery and a hard copy to follow by
mail or by certified mail, return receipt requested, postage prepaid or by a
national overnight delivery service which maintains delivery records. Notices to
Tenant shall be delivered to Tenant’s Address for Notices. Notices to Landlord
shall be delivered to Landlord’s Address for Notices. All notices shall be
effective upon delivery (or refusal to accept delivery). Either party may change
its notice address upon written notice to the other party.

 

26



--------------------------------------------------------------------------------

17.07 Waivers. All waivers shall be in writing and signed by the waiving party.
Landlord’s failure to enforce any provision of this Lease or its acceptance of
Rent shall not be a waiver and shall not prevent Landlord from enforcing that
provision or any other provision of this Lease in the future. No statement on a
payment check from Tenant or in a letter accompanying a payment check shall be
binding on Landlord. Landlord may, with or without notice to Tenant, negotiate
such check without being bound by to the conditions of such statement.

17.08 No Recordation. Tenant shall not record this Lease. Either Landlord or
Tenant may require that a notice, short form or memorandum of this Lease
executed by both parties be recorded. The party requiring such recording shall
pay all transfer taxes and recording fees.

17.09 Binding Effect; Choice of Law. This Lease shall bind any party who shall
legally acquire any rights or interest in this Lease from Landlord or Tenant,
provided that Landlord shall have no obligation to Tenant’s successor unless the
rights or interests of Tenant’s successor are acquired in accordance with the
terms of this Lease. The laws of the state in which the Property is located
shall govern this Lease.

17.10 Corporate Authority; Partnership Authority. If Tenant is a corporation,
each person signing this Lease on behalf of Tenant represents and warrants that
(s)he has full authority to do so and that this Lease binds the corporation.
Within thirty (30) days after this Lease is signed, Tenant shall deliver to
Landlord a certified copy of a resolution of Tenant’s Board of Directors
authorizing the execution of this Lease or other evidence of such authority
reasonably acceptable to Landlord. If Tenant is a partnership or limited
liability company, each person or entity signing this Lease for Tenant
represents and warrants that he or it is a general partner of the partnership or
a manager or managing member of the company, that he or it has full authority to
sign for the partnership or the company and that this Lease binds the
partnership or company and all general partners of the partnership or the
company and its members. Within thirty (30) days after this Lease is signed,
Tenant shall deliver to Landlord a copy of Tenant’s recorded statement of
partnership or certificate of limited partnership or certificate of formation or
organization.

17.11 Joint and Several Liability. All parties signing this Lease as Tenant
shall be jointly and severally liable for all obligations of Tenant.

17.12 Force Majeure. If Landlord cannot perform any of its obligations due to
events beyond Landlord’s reasonable control, the time provided for performing
such obligations shall be extended by a period of time equal to the duration of
such events. Events beyond Landlord’s reasonable control include, but are not
limited to, acts of God, war, civil commotion, labor disputes, strikes, fire,
flood or other casualty, shortages of labor or material, government regulation
or restriction and weather conditions.

17.13 Execution of Lease. This Lease may be executed in counterparts and, when
all counterpart documents are executed, the counterparts shall constitute a
single binding instrument. Landlord’s delivery of this Lease to Tenant shall not
be deemed to be an offer to lease and shall not be binding upon either party
until executed and delivered by both parties.

17.14 Survival. All representations and warranties of Landlord and Tenant, and
all obligation of Tenant to pay Additional Rent hereunder, shall survive the
termination of this Lease.

17.15 Examination of Lease. Submission of this Lease to Tenant shall not
constitute an option to lease, and this Lease shall not be effective until
execution and delivery by both Landlord and Tenant.

 

27



--------------------------------------------------------------------------------

17.16 Security Deposit.

17.16 (a) Upon the execution of this Lease, Tenant shall deposit with Landlord
the Security Deposit. Landlord may, at its option, apply all or part of the
Security Deposit to any unpaid Rent or other charges due from Tenant, cure any
other defaults of Tenant, or compensate Landlord for any loss or damage which
Landlord may suffer due to Tenant’s default. If Landlord shall so use any part
of the Security Deposit, Tenant shall restore the Security Deposit to its full
amount within ten (10) days after Landlord’s request. No interest shall be paid
on the Security Deposit, no trust relationship is created herein between
Landlord and Tenant with respect to the Security Deposit, and the Security
Deposit may be commingled with other funds of Landlord. Upon expiration or
termination of this Lease not resulting from Tenant’s default and after Tenant
shall have vacated the Premises in the manner required by this Lease, Landlord
shall pay to Tenant any balance of the Security Deposit not applied pursuant to
this Section 17.16.

17.16 (b) Notwithstanding Section 17.16(a), Tenant shall not be required to
deposit the Security Deposit with Landlord so long as Tenant is the publicly
traded company traded on the New York Stock Exchange (“NYSE”) under the ticker
symbol “ASPN.” If at any point during the Lease Term Tenant ceases to be
publicly traded on the NYSE under the ticker symbol “ASPN,” then Tenant shall
promptly deposit the Security Deposit with Landlord, in an amount equal to four
(4) months’ then current Monthly Base Rent, and such Security Deposit shall
thereafter be held by Landlord in accordance with the terms of Section 17.16(a)
hereof.

17.16 (c) In the event that Tenant is required to deposit the Security Deposit
with Landlord pursuant to Section 17.16(b) hereof, the Security Deposit may be,
at Tenant’s option, in the form of a letter of credit consistent with the terms
of this Section 17.16(c). Upon occurrence of an Event of Default under this
Lease, Landlord, in addition to all other rights and remedies provided under the
Lease, shall have the right to draw down the full balance of the letter of
credit, retain the proceeds and/or apply said proceeds as provided in Section
17.16(a). The following terms and conditions shall govern the letter of credit:

(i) Provided that Tenant is not then in default, the amount of the letter of
credit may be reduced (or a replacement letter of credit may be issued in such
lesser amount) as follows:

(A) The letter of credit amount may be reduced to three (3) months’ then current
Base Rent when Tenant has achieved $10,000,000 in revenue and a 10% net
operating margin, and has sustained same for a twelve (12) consecutive month
period.

(B) The letter of credit amount may be reduced to one (1) months’ then current
Base Rent when Tenant has achieved $50,000,000 in revenue and a 10% net
operating margin, and has sustained same for a twelve (12) consecutive month
period.

(C) If Tenant requests a reduction in the letter of credit amount per the
foregoing, it must present audited financial statements confirming that the
above requirements have been satisfied.

(ii) The letter of credit shall be in favor of Landlord, shall be issued by a
commercial bank reasonably acceptable to Landlord having a Standard & Poors
rating of “A” or better, shall comply with all of the terms and conditions of
this Section 17.16(c) and shall otherwise be in form reasonably acceptable to
Landlord. The initial letter of credit shall have an expiration date not earlier
than eighteen (18) months after the date of issuance of such letter of credit.

 

28



--------------------------------------------------------------------------------

(iii) The letter of credit or any replacement letter of credit shall be
irrevocable for the term thereof and shall automatically renew on a year to year
basis until a period ending not earlier than three (3) months after the
expiration date of the Lease Term (“End Date”) without any action whatsoever on
the part of Landlord; provided that the issuing bank shall have the right not to
renew the letter of credit by giving written notice to Landlord not less than
sixty (60) days prior to the expiration of the then current term of the letter
of credit that it does not intend to renew the letter of credit. Tenant
understands that the election by the issuing bank not to renew the letter of
credit shall not, in any event, diminish the obligation of Tenant to maintain
such an irrevocable letter of credit in favor of Landlord through such date.

(iv) Landlord, or its then managing agent, shall have the right from time to
time to make one or more draws on the letter of credit at any time that an Event
of Default has occurred. Funds may be drawn down on the letter of credit upon
presentation to the issuing bank of Landlord’s (or Landlord’s then managing
agent’s) certificate stating as follows:

“The Landlord is entitled to draw on this Credit pursuant to that certain Lease
dated for reference                          , 2016, between CABOT II – MA1M03,
LLC, Landlord, and ASPEN AEROGELS, INC., Tenant, as amended from time to time.”

(v) It is understood that if Landlord or its managing agent be a corporation,
partnership or other entity, then such statement shall be signed by an officer
(if a corporation), a general partner (if a partnership), or any authorized
party (if another entity). Tenant acknowledges and agrees (and the letter of
credit shall so state) that the letter of credit shall be honored by the issuing
bank without inquiry as to the truth of the statements set forth in such draw
request and regardless of whether the Tenant disputes the content of such
statement.

(vi) In the event of a transfer of Landlord’s interest in the Premises, Landlord
shall have the right to transfer the letter of credit to the transferee and
thereupon the Landlord shall, without any further agreement between the parties,
be released by Tenant from all liability therefor, and it is agreed that the
provisions hereof shall apply to every transfer or assignment of said letter of
credit to a new landlord. The letter of credit must specifically provide that it
is transferable by Landlord.

(vii) Without limiting the generality of the foregoing, if the letter of credit
expires earlier than the End Date, or the issuing bank notifies Landlord that it
shall not renew the letter of credit, Landlord shall accept a renewal thereof or
substitute letter credit (such renewal or substitute letter of credit to be in
effect not later than thirty (30) days prior to the expiration thereof),
irrevocable and automatically renewable as above provided to the End Date upon
the same terms as the expiring letter of credit or upon such other terms as may
be acceptable to Landlord. However, if (i) the letter of credit is not timely
renewed, or (ii) a substitute letter of credit, complying with all of the terms
and conditions of this Section 17.16(c) is not timely received, Landlord may
present such letter of credit to the issuing bank, and the entire sum so
obtained shall be paid to Landlord, to be held by Landlord until Tenant would
otherwise be entitled to the return of the letter of credit and to be retained
as a Security Deposit under Section 17.16(a). So long as no Event of Default
occurs, the amount so retained by Landlord will be reduced as set forth in
Section 17.16(c)(i) above, with the final balance to be released when Tenant is
entitled to the return of its Security Deposit.

17.17 Limitation of Warranties. Landlord and Tenant expressly agree that there
are and shall be no implied warranties of merchantability, habitability,
suitability, fitness for a particular purpose or of any other kind arising out
of this Lease, and there are no warranties which extend beyond those expressly
set forth in this Lease. Without limiting the generality of the foregoing,
Tenant expressly acknowledges

 

29



--------------------------------------------------------------------------------

that Landlord has made no warranties or representations concerning any hazardous
materials or other environmental matters affecting any part of the Property and
Landlord hereby expressly disclaims and Tenant waives any express or implied
warranties with respect to any such matters.

17.18 No Other Brokers. Tenant represents and warrants to Landlord that the
Brokers are the only agents, brokers, finders or other parties with whom Tenant
has dealt who may be entitled to any commission or fee with respect to this
Lease or the Premises or the Property. Tenant agrees to indemnify and hold
Landlord harmless from any claim, demand, cost or liability, including, without
limitation, attorneys’ fees and expenses, asserted by any party other than the
Brokers based upon dealings of that party with Tenant. The Brokers will be
compensated in accordance with the terms of a separate agreement.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Landlord and Tenant have caused this Lease
to be duly executed by their duly authorized representatives as of the date
first above written.

 

LANDLORD: CABOT II – MA1M03, LLC By:   Cabot II Secured Pool I, LLC   a Delaware
limited liability company,   its sole member   By:   Cabot Industrial Value Fund
II Operating Partnership, L.P.,    

a Delaware limited partnership,

its sole member

    By:  

/s/ Neil S. Raymond Jr

      Name:   Neil S. Raymond Jr       Title:   Vice President, Asset Management
TENANT: ASPEN AEROGELS, INC. By:  

/s/ Donald R. Young

  Name:   Donald R. Young   Title:   President, Chief Executive Officer

 

31



--------------------------------------------------------------------------------

EXHIBIT A - THE PROPERTY

Lot 325B – 30 Forbes Road:

Being the parcel numbered 30 Forbes Road located on the westerly side of Forbes
Road, and the southerly side of Lot 322A, as said Lot 325B is shown on a plan
dated March 17, 1984, entitled “Plan of Land in Northborough, Mass. Hi Tech
Realty Limited Partnership” drawn by MacCarthy & Sullivan Engineering Inc.
recorded in Plan Book 526, as Plan 81 (the “Hi-Tech Plan”). Also being shown on
a plan dated January 29, 1982 and recorded in Plan Book 495, as Plan 29.

 

A - 1



--------------------------------------------------------------------------------

EXHIBIT B - THE PREMISES

 

 

LOGO [g198071ex104p34.jpg]

 

B - 1



--------------------------------------------------------------------------------

EXHIBIT C - RULES AND REGULATIONS

1. No advertisements, pictures or signs of any sort shall be displayed outside
the Premises without the prior written consent of Landlord. Landlord shall have
the right to remove any such unapproved item without notice and at Tenant’s
expense.

2. All window coverings and window films or coatings installed by Tenant and
visible from outside of the building require the prior written approval of
Landlord. Except for dock shelters and seals as may be expressly permitted by
Landlord, no awnings or other projections shall be attached to the outside walls
of the building.

3. Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance on, in or around the Premises unless approved by
Landlord. Tenant shall not use, keep or permit to be used or kept any flammable
or combustible materials without proper governmental permits and approvals.

4. Tenant shall not use, keep or permit to be used or kept food or other edible
materials in or around the Premises in such a manner as to attract rodents,
vermin or other pests. Tenant shall not permit cooking in or about the Premises
other than in microwave ovens.

5. Tenant shall not use or permit the use of the Premises for lodging or
sleeping, for public assembly, or for any illegal or immoral purpose.

6. Tenant shall not use the general parking or loading areas for the purposes of
cleaning or maintaining motor vehicles.

7. Tenant shall park motor vehicles only in those general parking areas as
designated by Landlord except for active loading and unloading. Tenant shall not
unreasonably interfere with traffic flow within the business park, public
streets or loading areas of other tenants.

8. Storage of propane tanks, whether interior or exterior, shall be in secure
and protected storage enclosures approved by the local fire department and, if
exterior, shall be located in areas specifically designated by Landlord. Safety
equipment, including eye wash stations and approved neutralizing agents, shall
be provided in areas used for the maintenance and charging of lead-acid
batteries. Tenant shall protect electrical panels and building mechanical
equipment from damage from forklift trucks.

9. Tenant shall not disturb, solicit or canvas any occupant of the Property or
business park and shall cooperate to prevent same.

10. Except for service and maintenance of Tenant’s equipment, no person shall go
on the roof of the Property without Landlord’s permission.

11. No animals (other than fish and seeing-eye dogs) or birds of any kind may be
brought into or kept in or about the Premises.

12. Machinery, equipment and apparatus belonging to Tenant which cause noise or
vibration that may be transmitted to the structure of the building of which the
Premises are a part to such a degree as to be objectionable to Landlord or other
tenants or to cause harm to the building shall be placed and maintained by
Tenant, at Tenant’s expense, on vibration eliminators or other devices
sufficient to eliminate the transmission of such noise and vibration. Tenant
shall cease using any such machinery which causes objectionable noise and
vibration which cannot be sufficiently mitigated.

 

C - 1



--------------------------------------------------------------------------------

13. All goods, including material used to store goods, delivered to the Premises
of Tenant shall be immediately moved into the Premises and shall not be left in
parking or exterior loading areas overnight.

14. Tractor trailers must be parked in a way to prevent damage to the asphalt
paving surfaces. No parking or storing of such trailers will be permitted in the
auto parking areas of the business park, on streets adjacent thereto or loading
areas of other tenants.

15. Forklifts which operate on asphalt paving areas shall not have solid rubber
tires and shall use only tires that do not damage the asphalt.

16. Tenant shall be responsible for the safe storage and removal of all
pallets. Pallets shall not be stored outside the Premises unless it’s behind
screened enclosures at locations approved by the Landlord.

17. Tenant shall be responsible for the storage and removal of all trash and
refuse. All such trash and refuse shall be contained in suitable receptacles
stored behind screened enclosures at locations approved by Landlord. Landlord
reserves the right to remove, at Tenant’s expense and without further notice,
any trash or refuse left elsewhere outside of the Premises or in the industrial
park.

18. Tenant shall not store or permit the storage or placement of goods or
merchandise in or around the common areas surrounding the Premises. No displays
or sales of merchandise shall be allowed in the parking lots or other common
areas.

19. Tenant shall appoint an Emergency Coordinator who shall be responsible for
assuring notification of the local fire department in the event of an
emergency. If fire safety or sprinkler equipment is located within the Premises,
Tenant shall not store or permit the storage or placement of goods or
merchandise in or around fire safety or sprinkler equipment.

 

 

NSR

   Landlord  

DRY

   Tenant

 

C - 2



--------------------------------------------------------------------------------

EXHIBIT D – HAZARDOUS MATERIALS

 

Chemicals    (gallons) Tetraethylorthosilicate (or partially hydrolyzed
oligomers thereof) or similar    5,000 Waterglass (NA Silicate)    8,500
Ethanol, Denatured ethanol or similar    17,300 NH4OH conc. (ammonia)    55
Alcoblak 300A or similar    110 2-propanol or similar    2,500 THF, Hexane or
similar    250 Methyltriethoxysilane, PDMS or similar    500 HCL    960
Hexamethyldisilazane (HMDS),    Hexamethyldisiloxane (HMDSO) or similar    500
Carbon Dioxide    4 metric tons Also Various Standard Laboratory Chemicals   
Alcohols    Standard Lab Quantities Acids    Standard Lab Quantities Chemicals
   Standard Lab Quantities Bases    Standard Lab Quantities Alkoxides   
Standard Lab Quantities Chlorides    Standard Lab Quantities Silanes    Standard
Lab Quantities Compressed gases (e.g. nitrogen, oxygen, air etc.)    Standard
Lab Quantities

Note: All materials and the quantities thereof are subject to Tenant’s obtaining
any required federal, state and/or local approvals and compliance with all
applicable statutes, regulations, codes and ordinances.

 

D - 1



--------------------------------------------------------------------------------

EXHIBIT E - SUMMARY OF INSURANCE REQUIREMENTS

(For summary information purposes only. The applicable provisions of this Lease
shall be controlling as to specific obligations.)

 

Location:      Street, Suite #:   30 Forbes Road    City, State, Zip Code:  
Northborough, MA 01532    Certificate Holder:        Cabot II – MA1M03, LLC     
c/o EBIX BPO      PO Box 12012-21      Helmet, CA 92546-8010    Additional
Insureds:        Cabot II – MA1M03, LLC    Landlord Entity  

Cabot Industrial Value Fund II

    

Operating Partnership, L.P.

     Cabot Properties, Inc.      CB Richard Ellis – NE Partners    Property
Manager   Wells Fargo Banks, N.A.    Mortgagee Coverage:   $ Limits   
Commercial General Liability        $1,000,000 each occurrence     
$2,000,000 annual aggregate    Worker’s Compensation Insurance   Statutory
Amount    Employers’ Liability Insurance   $500,000 each accident/ $500,000 each
employee – disease/ $500,000 policy limit - disease    Automobile Liability
Insurance   $1,000,000 combined single limit    Umbrella Liability Insurance  

$5,000,000 each occurrence/ $5,000,000 annual aggregate excess of General
Liability, Employer’s Liability & Automobile Liability

   Personal Property Insurance   100% of Replacement Cost; Coverage extends to
additions, improvements & alterations    Business Interruption Insurance   1
year of net profit plus fixed expenses    Notice of Cancellation   30 Days   
Tenant Contact for Insurance Matters:   (After Lease Commencement Date)   
Street      City, State, Zip Code      Attn:      Tel. No.     

 

E - 1



--------------------------------------------------------------------------------

EXHIBIT F – HVAC UNITS THAT TENANT HAS RESPONSIBILITY TO REPAIR

Tenant is responsible for the HVAC units associated with the Premises (i.e.
Building B)

 

F - 1